



Exhibit 10.8
DANAHER CORPORATION & SUBSIDIARIES
EXECUTIVE DEFERRED INCENTIVE PROGRAM
AMENDED AND RESTATED AS OF JANUARY 1, 2019





--------------------------------------------------------------------------------





DANAHER CORPORATION & SUBSIDIARIES
EXECUTIVE DEFERRED INCENTIVE PROGRAM
WHEREAS, the Plan Sponsor established this Plan, effective as of March 1, 1995,
to further the long-term growth of the Plan Sponsor and its subsidiary Employers
by offering deferred compensation in addition to current compensation to a
select group of management and highly compensated employees of the Plan Sponsor
and its subsidiary Employers who are involved in such growth; and
WHEREAS, under Section 7.1 of this Plan, the Plan Sponsor has reserved unto
itself the right to amend this Plan; and
WHEREAS, the Plan Sponsor previously amended this Plan effective January 1,
1997; and
WHEREAS, the Plan Sponsor previously amended and restated this Plan, generally
effective as of August 1, 2003, by modifying the Plan’s design to provide a more
competitive retirement benefit for the select group of management and highly
compensated employees of the Plan Sponsor and its subsidiary Employers; and
WHEREAS, the Plan Sponsor again amended and restated this Plan, generally
effective as of May 15, 2007, except as otherwise provided, by (i) increasing
the number of shares of Common Stock available for issuance hereunder, and (ii)
incorporating appropriate anti-dilution provisions to ensure that going forward,
the amount of shares of Common Stock available for issuance hereunder is not
proportionately reduced as a result of stock splits or other adjustments to the
Plan Sponsor’s capital stock; and
WHEREAS, the Plan Sponsor previously amended and restated this Plan effective as
of January 1, 2008, to comply with Code Section 409A and all formal regulations,
rulings, and guidance issued thereunder, as subsequently amended from time to
time; and
WHEREAS, the Plan Sponsor previously amended and restated this Plan, generally
effective as of September 12, 2016, to reflect the increase in the number of
shares of Common Stock available for issuance and restate the then-current Plan
restatement and all subsequent amendments thereto as a single document; and
WHEREAS, the Plan Sponsor previously amended and restated this Plan, effective
as of January 1, 2019, to (i) close the Plan to new Participants, (ii) prohibit
elective deferrals in the Plan with respect to amounts earned after December 31,
2018, (iii) provide that Participants who affirmatively elect to receive
employer credits under the Danaher Excess Contribution Program as Established as
a Sub-Plan under the Danaher Corporation 2007 Omnibus Incentive Plan, as Amended
and Restated, will not be eligible to receive Performance Shares under this Plan
after December 31, 2018, and (iv) make certain administrative clarifications and
changes; and
WHEREAS, the Plan Sponsor now desires to amend and restate this Plan, effective
as of January 1, 2019, to permit the Plan Sponsor to make discretionary credits
to certain Plan participants’ accounts from time to time.
NOW, THEREFORE, in order to accomplish such purpose, the Plan Sponsor has
adopted, by appropriate resolutions, this amended and restated Plan effective as
of January 1, 2019. It is intended that this Plan, together with the Trust
Agreement, shall be unfunded for purposes of the Code and shall constitute an
unfunded pension plan maintained for a select group of management and highly
compensated employees for purposes of Title I of ERISA.





--------------------------------------------------------------------------------





ARTICLE I
DEFINITIONS
As used in this Plan, each of the following terms shall have the respective
meaning set forth below unless a different meaning is plainly required by the
content.
1.1    Administrator. The individual or committee appointed by the Plan Sponsor
to administer the Plan pursuant to Article V.
1.2    Applicable Percentage. With respect to a Participant for a Performance
Cycle, the applicable percentage determined from the table in Appendix A
depending on (a) the Participant’s Target Compensation for the Performance Cycle
and (b) the Participant’s exact age on the Cycle Beginning Date or, if later,
the Participant’s Participation Date. Effective January 1, 2004, with respect to
a Participant for a Performance Cycle beginning on or after January 1, 2004, the
applicable percentage determined from the table in Appendix A depending on the
Participant’s Years of Participation as of the Cycle Beginning Date.
1.3    Beneficiary. An individual or entity entitled to receive any benefits
under this Plan that are payable upon a Participant’s death.
1.4    Benefit Account. With respect to a Participant, the account maintained on
behalf of the Participant to record any Benefit Amounts and Performance Shares
credited thereto or forfeited therefrom, any earnings credited thereto and any
losses debited therefrom in accordance with the terms of this Plan. Amounts
credited to this account on a Participant’s behalf on and after January 1, 2013
with respect to Plan Years beginning on or after January 1, 2013, and any
earnings credited thereto and any losses deducted therefrom in accordance with
the terms of the Plan, shall be recorded by Class Year pursuant to Section 9.4.
1.5    Benefit Amount. With respect to a Participant for a Performance Cycle,
the Performance Shares credited pursuant to Section 3.4 and any dollar amounts
calculated and credited pursuant to Section 3.4.
1.6    Bonus. With respect to a Participant for a Plan Year, the amount (if any)
of the Participant’s Target Bonus for the Plan Year that shall be determined to
have been earned by the Participant in accordance with the Plan Sponsor’s bonus
program, excluding any amount thereof that shall be contributed on the
Participant’s behalf as a Salary Deferral Contribution to the 401(k) Plan.
1.7    Bonus Deferral Amount. With respect to a Participant for a Plan Year, an
amount of the Participant’s Target Bonus or Bonus for the last preceding Plan
Year that the Participant has elected to defer pursuant to Section 3.3.
1.7A     Class Year. Each period commencing on January 1st and ending on
December 31st shall be considered a separate “Class Year;” the first Class Year
commencing on January 1, 2013 and ending on December 31, 2013 shall be referred
to as the “Class Year 2013;” the second Class Year commencing on January 1, 2014
and ending on December 31, 2014 shall be referred to as the “Class Year 2014;”
and continuing thereafter each January 1st.
1.8    Code. The Internal Revenue Code of 1986, as it may be amended from time
to time.
1.9    Common Stock. The common stock of the Plan Sponsor.
1.10    Common Stock Price. With respect to a specified date as of which the
price of shares of Common Stock shall be determined, the closing sale price on
that date or, if the given date is not a trading day, the closing sale price for
the immediately preceding trading day. Notwithstanding the foregoing, with
respect to the calculation of any Option Gain with respect to any Options
exercised by a Participant and the crediting of any Gain Shares to a
Participant’s Option Shares Account, the Common Stock Price determined as of any
time shall be the most recent closing price on the New York Stock Exchange of
one (1) share of Common Stock. Solely for purposes of documenting administrative
practice under the terms of the Plan, in determining the Common Stock Price
under this Section 1.10 of the Plan, the terms “closing price on the New York
Stock Exchange” and “most recent closing price on the New York Stock Exchange”
shall not be construed to mean the adjusted closing price on the New York Stock
Exchange.
1.11    Cycle Beginning Date. With respect to a Performance Cycle, the first
(1st) day of the Performance Cycle.
1.12    Cycle Ending Date. With respect to a Performance Cycle, the last day of
the Performance Cycle or, if earlier, the date during the Performance Cycle as
of which this Plan shall terminate.





--------------------------------------------------------------------------------





1.13    Deferral Account. With respect to a Participant, the account (if any)
maintained on behalf of the Participant to record the Salary Deferral Amounts
(if any) and Bonus Deferral Amounts (if any) that have been credited on the
Participant’s behalf and any earnings credited thereto in accordance with the
terms of this Plan. Amounts credited to this account on a Participant’s behalf
on and after January 1, 2013 with respect to Plan Years beginning on or after
January 1, 2013, and any earnings credited thereto and any losses deducted
therefrom in accordance with the terms of the Plan, shall be recorded by Class
Year pursuant to Section 9.4.
1.13A     Discretionary Share Account. With respect to a Participant, the
account maintained on behalf of the Participant to record the Performance Shares
(if any) that have been credited to the Discretionary Share Account on the
Participant’s behalf, and any earnings credited thereto and any losses deducted
therefrom in accordance with the terms of the Plan.
1.14    Distributable Amount. With respect to any specified date coincident with
or subsequent to the Eligibility Termination Date of a Participant or a deceased
Participant, the balance (if any) as of the specified date in the Participant’s
Distribution Account (subsequent to any crediting thereof pursuant to Section
3.6 as of such Eligibility Termination Date).
1.15    Distribution Account. With respect to a Participant, the account (if
any) maintained on behalf of the Participant to record the amounts to be
distributed to the Participant or his or her Beneficiary or Beneficiaries and
any earnings credited thereto in accordance with the terms of this Plan. Amounts
credited to this account on a Participant’s behalf on and after January 1, 2013
with respect to Plan Years beginning on or after January 1, 2013, and any
earnings credited thereto and any losses deducted therefrom in accordance with
the terms of the Plan, shall be recorded by Class Year pursuant to Section 9.4.
1.16    Distribution Date. With respect to a Participant or a deceased
Participant whose Employment Termination Date has occurred, the date as of which
the Distributable Amount and the Participant’s Option Shares Account shall be
paid to the Participant or the deceased Participant’s Beneficiary or
Beneficiaries, as applicable, or the date as of which the first (1st)
installment of the Distributable Amount and the Participant’s Option Shares
Account shall be paid to the Participant.
1.17    Dividend Share. One (1) Notional Share credited to a Participant’s
Option Shares Account pursuant to Section 3.2.
1.18    ERISA. The Employee Retirement Income Security Act of 1974, as it may be
amended from time to time.
1.19    Earnings Credit. With respect to a Participant, a nominal amount
determined pursuant to Sections 3.3(f), 3.4(d), 3.5(b), and 3.6(b) of this Plan
for crediting to or deducting from the Participant’s Deferral Account, Benefit
Account, Rollover Account, Discretionary Share Account and Distribution Account
pursuant to Sections 3.3(f), 3.4(d), 3.5(b), and 3.6(b) respectively, of this
Plan; provided, however, that, notwithstanding the foregoing, the Plan Sponsor
acknowledges that increases and decreases in the value of the Notional Shares
and other amounts credited to any of the aforementioned Accounts that are
invested in the Common Stock investment option shall arise from increases and
decreases in the value of Common Stock rather than from the crediting of
earnings. Notwithstanding any provision of the Plan to the contrary and pursuant
to Section 9.4, notional amounts described in this Section shall be recorded by
Class Year under each of a Participant’s Deferral Account, Benefit Account,
Rollover Account, Discretionary Share Account and Distribution Account with
respect to amounts credited to such Accounts for Plan Years beginning on or
after January 1, 2013.
1.20    Earnings Crediting Rate. With respect to a Participant, the rate at
which nominal earnings shall be credited to, or nominal losses shall be deducted
from, all or a designated portion of the Participant’s Deferral Account, Benefit
Account, Rollover Account, Discretionary Share Account and Distribution Account,
as determined pursuant to Sections 3.3, 3.4, 3.5, and 3.6 respectively, of this
Plan; provided, however, that, notwithstanding the foregoing, the Plan Sponsor
acknowledges that increases and decreases in the value of the Notional Shares
and other amounts credited to any of the aforementioned Accounts that are
invested in the Common Stock investment option shall arise from increases and
decreases in the value of Common Stock rather than from the crediting of
earnings. Notwithstanding any provision of the Plan to the contrary and pursuant
to Section 9.4, the rate at which nominal earnings shall be credited to, or
nominal losses shall be deducted from, all or a designated portion of the
Participant’s Deferral Account, Benefit Account, Rollover Account, Discretionary
Share Account and Distribution Account shall be administered on the basis of
Class Year with respect to amounts credited to such Accounts for Plan Years
beginning on or after January 1, 2013.
1.21    Effective Date. January 1, 2019, except as otherwise provided. The
original effective date of this Plan is March 1, 1995.
1.22    Eligible Compensation.





--------------------------------------------------------------------------------





(a)    Cycle Beginning Date Prior to January 1, 2004. With respect to a
Participant for a Performance Cycle beginning prior to January 1, 2004:
(i)    Eligible Employee on Cycle Beginning Date. If the Participant’s
Participation Date occurs on or before the Cycle Beginning Date of the
Performance Cycle and the Participant is an Eligible Employee on such Cycle
Beginning Date, the product (rounded to two (2) decimal places) of (i) the
Applicable Percentage, (ii) PV Factor 1+2+3, and (iii) the Participant’s Target
Compensation.
(ii)    Eligible Employee After Cycle Beginning Date. If the Participant’s
Participation Date occurs after the Cycle Beginning Date of the Performance
Cycle but during the Performance Cycle, the product (rounded to two (2) decimal
places) of the Applicable Percentage and the amount determined in accordance
with Paragraphs (i) through (iii) below, as applicable, depending on the Plan
Year in the Performance Cycle during which the Participant’s Participation Date
occurs:
(A)    First Plan Year. If the Participant’s Participation Date occurs during
the first (1st) Plan Year in the Performance Cycle, such amount shall equal the
sum of (A) the product of (I) PV Factor 0 based on the Months Factor, (II) the
Participant’s Target Compensation, (III) the Months Factor, and (IV) one-twelfth
(1/12) and (B) the product of (I) PV Factor 1+2 and (II) the Participant’s
Target Compensation.
(B)    Second Plan Year. If the Participant’s Participation Date occurs during
the second (2nd) Plan Year in the Performance Cycle, such amount shall equal the
sum of (A) the product of (I) PV Factor 0 based on the Months Factor, (II) the
Participant’s Target Compensation, (III) the Months Factor, and (IV) one-twelfth
(1/12) and (B) the product of (I) PV Factor 1 and (II) the Participant’s Target
Compensation.
(C)    Third Plan Year. If the Participant’s Participation Date occurs during
the third (3rd) Plan Year in the Performance Cycle, such amount shall equal the
product of (A) PV Factor 0 based on the Months Factor, (B) the Participant’s
Target Compensation, (C) the Months Factor, and (D) one-twelfth (1/12).
(b)    Cycle Beginning Date on or After January 1, 2004. With respect to a
Participant for a Performance Cycle beginning on or after January 1, 2004:
(i)    Eligible Employee on Cycle Beginning Date. If the Participant’s
Participation Date occurs on or before the Cycle Beginning Date of the
Performance Cycle and the Participant is an Eligible Employee on such Cycle
Beginning Date, the product (rounded to two (2) decimal places) of (I) the
Applicable Percentage and (II) the Participant’s Target Compensation.
(ii)    Eligible Employee After Cycle Beginning Date. If the Participant’s
Participation Date occurs after the Cycle Beginning Date but during the
Performance Cycle, the product (rounded to two (2) decimal places) of (I) the
Applicable Percentage, (II) the Participant’s Target Compensation, and (III) the
Months Factor for the month in which the Participant’s Participation Date
occurs.
1.23    Eligible Employee. (a) An Employee who was hired on or before January 1,
1995, and who is an Initial Participant, (b) an Employee who was hired after
January 1, 1995, and whose employment position is listed in the records prepared
and maintained by the Administrator, or (c) effective on and after January 1,
1998, an Employee who is a Rollover Participant. Notwithstanding the foregoing
sentence, the Administrator, in his or her sole discretion, may determine that
an Employee who was hired on or before January 1, 1995, and who is not an
Initial Participant shall become an Eligible Employee under such circumstances
as the Administrator, in his or her sole discretion, may deem appropriate so
long as the Employee has an employment position that is listed in the records
prepared and maintained by the Administrator. Notwithstanding anything to the
contrary herein, an individual who was not an Eligible Employee on December 31,
2018 may not become an Eligible Employee after December 31, 2018.
1.24    Eligibility Termination Date. With respect to a Participant who is an
Eligible Employee, the earliest of (a) the Participant’s Employment Termination
Date, or (b) the date that the Participant is no longer an Eligible Employee as
defined in Section 1.23(b).
1.25    Employee. An individual who performs services for an Employer.
1.26    Employer. (a) The Plan Sponsor or (b) an employer that is a member of
the Plan Sponsor’s "controlled group of corporations, trades, or businesses," as
such term shall be defined in Code Sections 414(b) and 414(c), and that has
adopted this Plan by executing an adoption agreement with the Plan Sponsor, the
terms of which shall thereupon be incorporated by reference as a part of the
Plan.





--------------------------------------------------------------------------------





1.27    Employment Termination Date. With respect to a Participant, the earlier
of the date that the Participant ceases being an Employee or the date as of
which this Plan is terminated. Notwithstanding the foregoing, with respect to
any Section 409A Amount of a Participant, the Participant’s “Employment
Termination Date” shall be the date that the Participant separates from service
with all Employers, whether by death, retirement, or other termination of
employment, in a manner consistent with the definition in Treas. Reg. Section
1.409A-1(h).
1.28    Gain Share. One (1) Notional Share credited to a Participant’s Option
Shares Account pursuant to Section 3.2(d).
1.29    Grandfathered Amount. With respect to a Participant, any portion of the
following account balances that was vested as of December 31, 2004: the
Performance Shares Account, the Benefit Account, the Option Shares Account, the
Deferral Account, the Rollover Account, and the Distribution Account; and any
earnings credited thereto and any losses deducted therefrom on or after January
1, 2005, in accordance with the terms of the Plan.
1.30    Identification Date. December 31, 2007, and December 31 of each calendar
year thereafter.
1.31    Initial Participant. An Employee who became a Participant as of March 1,
1995, and is designated as an initial participant in the records prepared and
maintained by the Administrator.
1.32    Long-term Rate. With respect to a Performance Cycle, the closing price
of the ten (10)-year Treasury bond rate on the business day last preceding the
Cycle Beginning Date of the Performance Cycle or such other long-term interest
rate as shall be determined for the remainder of the Performance Cycle by the
Administrator in his or her sole discretion.
1.33    Months Factor. With respect to a Performance Cycle and a Participant
whose Participation Date occurs after the Cycle Beginning Date of the
Performance Cycle but during the Performance Cycle, the number of months between
the Participant’s Participation Date and the last day of the Plan Year during
such Performance Cycle in which his or her Participation Date occurred as
provided in Appendix B.
1.33A     NetScout Acquired Participant. A Participant who is an Employee of
Arbor Networks Inc. or Tektronix Texas LLC as of July 13, 2015 who ceases to be
employed by an Employer as a result of the merger of Potomac Holding LLC with
and into a subsidiary owned by NetScout Systems, Inc. on or about July 14, 2015.
1.34    Notional Share. One (1) notional share equivalent in value to one (1)
share of Common Stock.
1.35    Option. With respect to a Participant, a nonqualified stock option in
which the Participant is vested under any stock option plan maintained by the
Plan Sponsor.
1.36    Option Exercise Date. With respect to Options held by a Participant, the
date (if any) as of which the Participant exercises the Options.
1.37    Option Gain. With respect to the Options exercised by a Participant as
of an Option Exercise Date, the product of (a) the number of Options exercised
and (b) the difference between (i) the Common Stock Price on the Option Exercise
Date and (ii) the exercise price per share of Common Stock.
1.38    Option Shares Account. With respect to a Participant, the account (if
any) maintained on behalf of the Participant to record any Gain Shares and any
Dividend Shares that have been credited on his or her behalf under this Plan.
1.39    PV Factor 0. With respect to a Performance Cycle with a Cycle Beginning
Date before January 1, 2004, and a Participant whose Participation Date occurs
after the Cycle Beginning Date of the Performance Cycle but during the
Performance Cycle, a present value factor applicable in determining the
Participant’s Eligible Compensation for the Performance Cycle, which shall be
(a) the factor provided in Appendix B based on the applicable Months Factor and
an interest rate of eight percent (8%) per annum, compounded annually, or (b)
such other factor as shall be similarly calculated as shall be determined by the
Administrator in his or her sole discretion.
1.40    PV Factor 1. With respect to a Performance Cycle with a Cycle Beginning
Date before January 1, 2004, and a Participant whose Participation Date occurs
after the Cycle Beginning Date of the Performance Cycle but during the second
(2nd) Plan Year during the Performance Cycle, a present value factor applicable
in determining the Participant’s Eligible Compensation for the Performance
Cycle, which shall be (a) the factor provided in Appendix B based on an interest
rate of eight percent (8%) per annum, compounded annually, or (b) such other
factor as shall be similarly calculated as shall be determined by the
Administrator in his or her sole discretion.





--------------------------------------------------------------------------------





1.41    PV Factor 1+2. With respect to a Performance Cycle with a Cycle
Beginning Date before January 1, 2004, and a Participant whose Participation
Date occurs after the Cycle Beginning Date of the Performance Cycle but during
the first (1st) Plan Year during the Performance Cycle, a present value factor
applicable in determining the Participant’s Eligible Compensation for the
Performance Cycle, which shall be (a) the factor provided in Appendix B based on
an interest rate of eight percent (8%) per annum, compounded annually, or (b)
such other factor as shall be similarly calculated as shall be determined by the
Administrator in his or her sole discretion.
1.42    PV Factor 1+2+3. With respect to a Performance Cycle with a Cycle
Beginning Date before January 1, 2004, and a Participant whose Participation
Date occurs on or before the Cycle Beginning Date of the Performance Cycle, a
present value factor applicable in determining the Participant’s Eligible
Compensation for the Performance Cycle, which shall be (a) the factor provided
in Appendix B based on an interest rate of eight percent (8%) per annum,
compounded annually, or (b) such other factor as shall be similarly calculated
as shall be determined by the Administrator in his or her sole discretion.
1.43    Participant. An Eligible Employee or former Eligible Employee who is
participating in this Plan pursuant to Article II.
1.44    Participation Date. With respect to an Eligible Employee, the date (if
any) as of which the Eligible Employee shall become a Participant as determined
pursuant to Section 2.1.
1.45    Payroll Period. With respect to an Eligible Employee, a period with
respect to which the Eligible Employee receives a pay check or otherwise is paid
for services that he or she performs during the period for an Employer.
1.46    Pension Plan. Danaher Corporation & Subsidiaries Pension Plan or any
successor plan thereto, as it may be amended from time to time.
1.47    Performance Cycle. The three (3) consecutive Plan Years beginning on
March 1, 1995 or any successive period of three (3) consecutive Plan Years.
Effective January 1, 2004, a period of one (1) Plan Year.
1.48    Performance Share. One (1) Notional Share.
1.49    Performance Shares Account. With respect to a Participant, the account
maintained on behalf of the Participant to record the Performance Shares (if
any) that have been credited on the Participant’s behalf for a Performance
Cycle. Amounts credited to this account on a Participant’s behalf on and after
January 1, 2013 with respect to Plan Years beginning on or after January 1,
2013, and any earnings credited thereto and any losses deducted therefrom in
accordance with the terms of the Plan, shall be recorded by Class Year pursuant
to Section 9.4.
1.50    Plan. Danaher Corporation & Subsidiaries Executive Deferred Incentive
Program, as it is set forth herein and as it may be amended from time to time.
1.51    Plan Sponsor. Danaher Corporation.
1.52    Plan Year. The period beginning on March 1, 1995 and ending on December
31, 1995, or a calendar year beginning on or after January 1, 1996.
1.53    Rollover Account. With respect to a Rollover Participant, the account
(if any) maintained on behalf of the Rollover Participant to record the Rollover
Amount (if any) that has been credited on the Rollover Participant’s behalf and
any earnings credited thereto in accordance with the terms of this Plan. Amounts
credited to this account on a Participant’s behalf on and after January 1, 2013
with respect to Plan Years beginning on or after January 1, 2013, and any
earnings credited thereto and any losses deducted therefrom in accordance with
the terms of the Plan, shall be recorded by Class Year pursuant to Section 9.4.
1.54    Rollover Amount. With respect to a Rollover Participant, the
nonforfeitable dollar amount as of a specified date that the Administrator has
permitted to be credited under this Plan pursuant to Section 3.5 of this Plan.
1.55    Rollover Participant. An Employee who elects to transfer to this Plan a
nonforfeitable dollar amount previously granted to the Employee under another
arrangement maintained by an employer as permitted by the Administrator in his
or her sole discretion.
1.56    Salary. With respect to a Participant for a Payroll Period, the total
cash compensation (if any) that is payable to the Participant by any Employer
during the Payroll Period and that would be reportable on the Participant’s
federal income tax withholding statement (Form W-2), including, but not limited
to, salary and overtime pay, but excluding





--------------------------------------------------------------------------------





any Bonus that is payable to the Participant during the Payroll Period,
severance benefits, and any amount of such cash compensation that shall be
contributed on the Participant’s behalf as a Salary Deferral Contribution to the
401(k) Plan, plus remuneration as defined in Code Section 3401(a)(8)(A) to the
extent not otherwise reported on the Participant’s Form W-2 (excluding housing,
COLA, tax equalization, hardship and special allowances). Solely for purposes of
documenting administrative practice under the terms of the Plan, under this
Section 1.56 of the Plan, any hiring bonus paid to a Participant for a Payroll
Period may be considered to be part of the Salary that is payable to the
Participant by any Employer for the Payroll Period.
1.57    Salary Deferral Amount. With respect to a Participant for a Plan Year,
an amount of the Participant’s Salary for a Payroll Period during the Plan Year
that the Participant has elected to defer pursuant to Section 3.3.
1.58    Salary Deferral Contribution. The term "Salary Deferral Contribution"
shall be defined in this Plan as it shall be defined in the 401(k) Plan.
1.59    Section 409A Amount. With respect to a Participant, any of the following
amounts: (1) the portion of the Participant’s Benefit Account that is unvested
as of December 31, 2004 (if any), determined as the product of (I) the balance
in the Participant’s Benefit Account as of December 31, 2004 and (II) the
difference between one hundred percent (100%) and the applicable Vesting
Percentage attributable to the Participant’s Benefit Amounts as of December 31,
2004, determined in accordance with Section 3.4(e)(iii) of the Plan, and any
earnings credited thereto and any losses deducted therefrom on or after January
1, 2005 in accordance with the terms of the Plan; and (2) any and all Benefit
Amounts, Bonus Deferral Amounts, Salary Deferral Amounts, Performance Shares,
and Rollover Amounts that in accordance with the terms of the Plan are credited
on the Participant’s behalf on and after January 1, 2005, and any earnings
credited thereto and any losses deducted therefrom in accordance with the terms
of the Plan (as well as any Distribution Amounts attributable to the amounts
described in this subsection (2)). Any Rollover Amount credited on behalf of a
Rollover Participant on or after January 1, 2005 shall be not deemed to be a
Section 409A Amount to the extent expressly provided in connection with any
merger or consolidation of a nonqualified deferred compensation plan (as defined
in Code Section 409A) with and into this Plan. A Participant’s Section 409A
Amounts attributable to Plan Years commencing on or after January 1, 2013 shall
be determined on the basis of Class Year, and with respect to each Class Year,
the aggregate of his or her Salary Deferral Amount (if any), Bonus Deferral
Amount (if any), and Benefit Amount (if any) for each Class Year, and any
earnings credited thereto and any losses deducted therefrom in accordance with
the terms of the Plan, shall be deemed a separate Section 409A Amount for
purposes of this Plan.
1.60    Specified Employee. An Employee who is a “key employee” as such term is
defined in Code Section 416(i) without regard to Code Section 416(i)(5). For
purposes of determining which Employees are key employees, an Employee is a key
employee if the Employee meets the requirements of Code Section 416(i)(A)(i),
(ii) or (iii) (applied in accordance with the regulations thereunder and
disregarding Code Section 416(i)(5)) at any time during the 12-month period
ending on an Identification Date; provided, however, that all Employees who are
nonresident aliens during the entire 12-month period ending with the relevant
Identification Date shall be excluded in any such determination.
1.61    Target Bonus. With respect to a Participant for a Plan Year, the target
bonus (if any) that may be earned by the Participant for the Plan Year as
determined in accordance with the Plan Sponsor’s bonus program applicable to
such Participant as from time to time in effect.
1.62    Target Compensation. With respect to a Participant for a Performance
Cycle, the sum of (a) the Participant’s annual base salary for the first (1st)
Plan Year in the Performance Cycle or, if later, the Plan Year in the
Performance Cycle during which the Participant’s Participation Date occurs and
(b) the Participant’s Target Bonus for the same such Plan Year. Effective
January 1, 2004, with respect to a Participant for a Performance Cycle, the sum
of (a) the Participant’s annual base salary for the Performance Cycle and (b)
the Participant’s Target Bonus for the same such Performance Cycle.
1.63    Trust Agreement. Trust Agreement for the Danaher Corporation &
Subsidiaries Executive Deferred Incentive Program, as it may be amended from
time to time.
1.64    Valuation Date. The monthly or other more frequent periodic date
selected by the Administrator to value Benefit Accounts, Deferral Accounts,
Rollover Accounts, Discretionary Share Accounts and Distribution Accounts;
provided, however, that the first Valuation Date shall be August 1, 2003. With
respect to a Participant whose Eligibility Termination Date does not coincide
with a Valuation Date defined in the preceding sentence, the Participant’s
Eligibility Termination Date shall be deemed a Valuation Date solely with
respect to that Participant.
1.65    Valuation Period. A period beginning on a Valuation Date and ending on
the day before the next succeeding Valuation Date.





--------------------------------------------------------------------------------





1.66    Vesting Percentage. With respect to a Benefit Amount and Performance
Shares credited to a Participant’s Benefit Account, the percentage to be applied
to such Benefit Amount and Performance Shares to determine the amount thereof to
which the Participant shall have a nonforfeitable right, subject to any
provision to the contrary in Section 3.4 or 5.9 or the Trust Agreement.
1.67    Vesting Year of Participation. Effective January 1, 2004, with respect
to a Participant other than a Rollover Participant, a twelve (12)-consecutive
month period beginning on (A) the later of (i) January 1, 2004 or (ii) the
Participant’s Participation Date, or (B) an anniversary thereof during which the
Participant remains an Eligible Employee, where the term "Eligible Employee"
shall be defined only as in Sections 1.23(a) and (b) of this Plan; provided,
however, that, in the case of a Participant who shall be absent from employment
with an Employer for any reason for more than six (6) consecutive weeks, unless
otherwise determined by the Administrator in his or her sole discretion, the
Participant shall not be deemed to have remained an Eligible Employee for
purposes of this Section and the date as of which any future Years of
Participation shall be determined for the Participant shall begin on the date of
his or her return (if any) from such absence.
1.68    Year of Participation. With respect to a Participant other than a
Rollover Participant, (i) the ten (10)-consecutive month period beginning on
March 1, 1995, and (ii) a twelve (12)-consecutive month period beginning on (A)
the Participant’s Participation Date, or (B) an anniversary thereof during which
the Participant remains an Eligible Employee, where the term "Eligible Employee"
shall be defined only as in Sections 1.23(a) and (b) of this Plan; provided,
however, that, in the case of a Participant who shall be absent from employment
with an Employer for any reason for more than six (6) consecutive weeks, unless
otherwise determined by the Administrator in his or her sole discretion, the
Participant shall not be deemed to have remained an Eligible Employee for
purposes of this Section and the date as of which any future Years of
Participation shall be determined for the Participant shall begin on the date of
his or her return (if any) from such absence.
1.69    Year of Service. With respect to a Participant, a twelve
(12)-consecutive month period beginning on the Participant’s employment date
with an Employer or an anniversary thereof during which the Participant remains
an Employee; provided, however, that, in the case of a Participant who shall be
absent from employment with an Employer for any reason for more than six (6)
consecutive weeks, unless otherwise determined by the Administrator in his or
her sole discretion, the Participant shall not be deemed to have remained an
Employee for purposes of this Section and the date as of which any future Years
of Service shall be determined for the Participant shall begin on the date of
his or her return (if any) from such absence.
1.70    401(k) Plan. Danaher Corporation & Subsidiaries Savings Plan or any
successor thereto, as it may be amended from time to time.





--------------------------------------------------------------------------------





ARTICLE II
PARTICIPATION
2.1    Commencement of Participation. An Eligible Employee who is an Initial
Participant may become a Participant as of March 1, 1995, and any other Eligible
Employee may become a Participant as of the date that is the first (1st) day of
a month and that coincides with or follows the later of March 1, 1995, or the
date that the individual became an Eligible Employee; provided that the Eligible
Employee completes an enrollment form and files it with the Administrator within
the time period specified by the Administrator. Notwithstanding anything to the
contrary herein, an individual who was not a Participant on December 31, 2018
may not become a Participant after December 31, 2018.
2.2    Termination of Participation.
(a)    Participant Ceases Being an Eligible Employee. A Participant who ceases
being an Eligible Employee but remains an Employee shall cease being a
Participant as of his or her Eligibility Termination Date if the Participant’s
Distributable Amount as of such date (as determined subsequent to any crediting
of his or her Distribution Account pursuant to Section 3.6 as of such date)
equals zero (0) and his or her Option Shares Account (if any) has a zero (0)
balance.
(b)    Participant Ceases Being an Employee. A Participant who ceases being an
Employee shall cease being a Participant as of the earlier of the Participant’s
date of death or the date as of which the Participant’s Distributable Amount (as
determined subsequent to any crediting of his or her Distribution Account
pursuant to Section 3.6 as of his or her Eligibility Termination Date) equals
zero (0) and his or her Option Shares Account (if any) has a zero (0) balance.





--------------------------------------------------------------------------------





ARTICLE III
ACCOUNTS AND VESTING
3.1    Performance Share Accounts.
(a)    Award of Performance Shares. With respect to each Performance Cycle, the
Administrator shall credit Participants’ Performance Shares Accounts with
Performance Shares in accordance with the following:
(i)    Eligible Employee on Cycle Beginning Date. With respect to each
Participant whose Participation Date occurred on or before the Cycle Beginning
Date of the Performance Cycle, if the Participant shall be an Eligible Employee
on the Cycle Beginning Date, the Administrator shall credit the Participant’s
Performance Shares Account as of February 1 of the Performance Cycle (but
subsequent to any zeroing of such account pursuant to Section 3.4) with a number
of Performance Shares equal to the quotient (rounded up to the next whole
number) of (A) the Participant’s Eligible Compensation and (B) the Common Stock
Price as of the Cycle Beginning Date. For Performance Cycles commencing prior to
January 1, 2019, such Performance Shares were credited as of the Cycle Beginning
Date (but subsequent to any zeroing of such account pursuant to Section 3.4).
(ii)    Eligible Employee After Cycle Beginning Date. With respect to each
Participant whose Participation Date occurs after the Cycle Beginning Date of
the Performance Cycle but during the Performance Cycle, the Administrator shall
credit the Participant’s Performance Shares Account as of his or her
Participation Date with a number of Performance Shares equal to the quotient
(rounded up to the next whole number) of (A) the Participant’s Eligible
Compensation and (B) the Common Stock Price as of the Participant’s
Participation Date.
Notwithstanding anything to the contrary herein, the Administrator shall not
credit a Participant’s Performance Shares Account with any Performance Shares
with respect to any Performance Cycle commencing after December 31, 2018 if such
Participant has affirmatively elected to receive employer credits under the
Danaher Excess Contribution Program as Established as a Sub-Plan under the
Danaher Corporation 2007 Omnibus Incentive Plan, as Amended and Restated. A
Participant who has an Employment Termination Date and is rehired by an Employer
after December 31, 2018 shall not be eligible for Performance Shares after the
Participant’s rehire date.
(b)    Limitations With Respect To Performance Shares.
(i)    No Shareholder Rights. A Performance Share has no legal relation to a
share of Common Stock and, accordingly, no Participant who has a balance in his
or her Performance Shares Account shall be entitled to any dividend, voting, or
other rights of a shareholder of Common Stock with respect to the Performance
Shares in his or her Performance Shares Account.
(ii)    No Right to Payment. No payment shall be made for any one (1) or more of
the Performance Shares in a Participant’s Performance Shares Account except as
provided in Section 4.2.
(iii)    Cancellation of Performance Shares. The Administrator may cancel all or
any number of the Performance Shares in a Participant’s Performance Shares
Account with the written consent of the Participant.
3.2    Option Share Accounts. Notwithstanding anything to the contrary herein,
no elections to defer Option Gains are permitted under the terms of this Plan on
or after January 1, 2005, and the provisions of this Plan relating to Option
Gains shall only apply with respect to elections to defer Option Gains made
prior to January 1, 2005.
(a)    Exercise of Options. With respect to any Option Gain deferred under this
Plan, it is the Plan Sponsor’s intent that: (i) the Participant first exercise
the associated Options in a stock-for-stock exercise under the terms of the
applicable stock option plan maintained by the Plan Sponsor; (ii) the shares to
be returned to the Participant in connection with the stock-for-stock exercise
of the Options under the stock option plan shall be issued from the shares of
Common Stock available under such stock option plan and shall be equal in number
to the shares initially tendered by the Participant in connection with the
Option exercise; (iii) with respect to the aggregate market value of the Option
Gain, (A) the value of such Option Gain shall be credited to the Participant’s
Option Shares Account under this Plan, (B) the stock option plan shall not issue
any shares of Common Stock thereunder with respect to such Option Gain, and (C)
this Plan shall issue any such shares of Common Stock with respect to the Option
Gain from the shares of Common Stock available for issuance under this Plan in
accordance with the terms of this Plan.
(b)    Election to Defer. Subject to this Section, a Participant who is an
Eligible Employee (i) may elect prior to the last day of a Plan Year to defer
any Option Gain realized as a result of any exercise by the Participant of any
Options during the last six (6) months of the next succeeding Plan Year, or (ii)
may elect prior to the last day of the sixth (6th)





--------------------------------------------------------------------------------





month of a Plan Year to defer any Option Gain realized as a result of any
exercise by the Participant of any Options during the first six (6) months of
the next succeeding Plan Year.
(c)    Election Procedures. Subject to any further procedures established by the
Administrator pursuant to Article V, a Participant shall make any deferral
election that he or she desires to make pursuant to Subsection (b) above by
properly completing an election form and filing the form with the Administrator.
A Participant may not, at any time, revoke a deferral election made pursuant to
this Section.
(d)    Crediting of Gain Shares. Subject to Subsection (e) below, with respect
to each Participant who exercises Options subject to a deferral election made
pursuant to Subsection (b) above, if the Participant shall be an Eligible
Employee on the respective Option Exercise Date, as soon as administratively
possible after the Administrator shall have received notice that the Options
have been exercised, the Administrator shall credit the Participant’s Option
Shares Account with a number of Gain Shares equal to the quotient (rounded to
the nearer hundredth) of (i) the Participant’s Option Gain from the exercise of
the Options and (ii) the Common Stock Price as of the Option Exercise Date.
(e)    No Crediting of Gain Shares. Notwithstanding Subsection (d) above, Gain
Shares shall be credited to a Participant’s Option Shares Account with respect
to the Participant’s exercise of Options subject to a deferral election made
pursuant to Subsection (b) above only in the event that: (i) the Participant
shall have delivered pursuant to the applicable stock option plan maintained by
the Plan Sponsor shares of Common Stock that the Participant has held for at
least six (6) months with an aggregate value equal to the aggregate exercise
price of the Options exercised (or proof that the Participant owns such shares);
(ii) the Participant shall deliver to the Administrator a check for any federal
employment taxes applicable to the deferral of the Option Gain on the exercise
of the Options; (iii) the Participant shall have exercised at least 1,000
Options; (iv) the Participant has not already exercised any Options in the same
calendar month; and (v) the Option Gain is at least $25,000.
(f)    Crediting of Dividend Shares. With respect to each Participant who has an
Option Shares Account, as soon as administratively possible after any dividend
payment date with respect to the Common Stock, the Administrator shall credit
the Participant’s Option Shares Account with a number of Dividend Shares equal
to the quotient (rounded to the nearer hundredth) of (i) the product of (A) the
dividend amount per share of Common Stock and (B) the number of Option Shares
credited to his or her Option Shares Account and (ii) the Common Stock Price as
of the dividend payment date.
(g)    Limitations With Respect to Option Shares.
(i)    No Shareholder Rights. No Option Share shall have any legal relation to a
share of Common Stock and, accordingly, no Participant who has a balance in his
or her Option Shares Account shall be entitled to any dividend, voting, or other
rights of a shareholder of Common Stock with respect to the Option Shares in his
or her Option Shares Account except as otherwise provided in Subsection (f)
above.
(ii)    No Right to Payment. No payment shall be made for any of the Option
Shares in a Participant’s Option Shares Account except as provided in Section
4.3.
3.3    Deferral Accounts. Notwithstanding anything to the contrary herein, no
elections to defer any amounts earned after December 31, 2018 are permitted
under the terms of this Plan, and the provisions of this Plan relating to
elective deferrals shall only apply with respect to amounts earned prior to
January 1, 2019.
(a)    Election to Defer. Subject to this Section:
(i)    Bonus Deferral Amounts. A Participant who is an Eligible Employee may
elect to have an amount of his or her Target Bonus for a Plan Year, a percentage
of his or her Bonus for a Plan Year, or any amount of his or her Bonus as
exceeds a specified amount deferred as a Bonus Deferral Amount for the next
succeeding Plan Year; provided that the actual amount deferred shall not exceed
the Participant’s Bonus. Effective for Plan Years beginning on or after January
1, 2013, any election by a Participant to defer of a whole percentage of his or
her Bonus for a Plan Year shall not exceed eighty-five percent (85%) of such
Bonus for the Plan Year.
(ii)    Salary Deferral Amounts. A Participant who is an Eligible Employee may
elect to have an amount of his or her Salary for each Payroll Period in a Plan
Year during which he or she shall be an Eligible Employee deferred as a Salary
Deferral Amount. Effective for Plan Years beginning on or after January 1, 2013,
with respect to a Participant’s Salary for a Payroll Period during a Plan Year,
a Participant may only elect to have deferred as a Salary Deferral Amount a
whole percentage not to exceed eighty-five percent (85%) of such Salary for a
Payroll Period; elections of fixed dollar amounts shall no longer permitted for
Plan Years beginning on or after January 1, 2013.





--------------------------------------------------------------------------------





(b)    Election Procedures. Subject to any further procedures established by the
Administrator pursuant to Article V, any election made by a Participant pursuant
to Subsection (a) above shall be subject to the procedures described in
Paragraphs (i) through (iv) below:
(i)    Initial Opportunity to Defer.
(A)    Bonus Deferral Amounts. The Participant may elect to have a Bonus
Deferral Amount deferred on his or her behalf with respect to the Participant’s
Target Bonus or Bonus for the Plan Year in which the Participant’s Participation
Date occurs by so indicating on the enrollment form required pursuant to Section
2.1.
(B)    Salary Deferral Amounts. The Participant may elect to have Salary
Deferral Amounts deferred on his or her behalf with respect to the Participant’s
Salary for the Plan Year in which the Participant’s Participation Date occurs by
so indicating on the enrollment form required pursuant to Section 2.1. Such
election shall be effective for Payroll Periods during such Plan Year or the
remainder of such Plan Year, as applicable, beginning as soon as
administratively possible on or after the latest of (I) April 1, 1995, (II) the
Participant’s Participation Date, or (III) the date that the Participant files
the properly completed enrollment form with the Administrator.
(ii)    Subsequent Opportunities to Defer.
(A)    Bonus Deferral Amounts. The Participant may elect to have a Bonus
Deferral Amount deferred on his or her behalf with respect to the Participant’s
Target Bonus or Bonus for a Plan Year subsequent to the Plan Year in which the
Participant’s Participation Date occurs by properly completing an election form
and filing the form with the Administrator prior to the first (1st) day of such
subsequent Plan Year.
(B)    Salary Deferral Amounts. The Participant may elect to have Salary
Deferral Amounts deferred on his or her behalf with respect to the Participant’s
Salary for a Plan Year subsequent to the Plan Year in which the Participant’s
Participation Date occurs by properly completing an election form and filing the
form with the Administrator prior to the first (1st) day of such subsequent Plan
Year. Such election shall be effective for Payroll Periods during the respective
Plan Year beginning as soon as administratively possible on or after the first
(1st) day of the Plan Year.
(iii)    No Revocations. A Participant may not, at any time, revoke a previous
election with respect to a Bonus Deferral Amount or Salary Deferral Amounts.
(iv)    Termination of Election. A Participant’s election concerning a Bonus
Deferral Amount or Salary Deferral Amounts shall terminate on the earlier of (A)
the date as of which the last amount or the only amount, as applicable,
designated to be withheld under such election shall be withheld or (B) the
Participant’s Eligibility Termination Date.
(c)    Withholding by Employer.
(i)    Bonus Deferral Amounts. The Employer of a Participant who has in effect
an election with respect to a Bonus Deferral Amount pursuant to Subsection (b)
above shall withhold the designated Bonus Deferral Amount from the Participant’s
Bonus and shall notify the Administrator that such amount was withheld as soon
as administratively possible after the withholding thereof.
(ii)    Salary Deferral Amounts. The Employer of a Participant who has in effect
an election with respect to Salary Deferral Amounts pursuant to Subsection (b)
above for a Payroll Period shall withhold the designated Salary Deferral Amount
from the Participant’s Salary for the Payroll Period and shall notify the
Administrator that such amount was withheld as soon as administratively possible
after the withholding thereof; provided, however, that, after the first such
notice by the Employer to the Administrator, the Employer shall only notify the
Administrator of any change in the withholding of Salary Deferral Amounts.
(d)    Crediting of Deferral Amounts. As soon as administratively possible after
the Administrator shall have received notice (or shall be deemed to have
received notice pursuant to Subsection (c)(ii) above) that a Bonus Deferral
Amount or a Salary Deferral Amount has been withheld on behalf of a Participant,
the Administrator shall credit the Participant’s Deferral Account by such
amount.
(e)    Crediting of Additional Amounts.
(i)    In General. As of the last day of each Plan Year and as soon as
administratively possible thereafter, the Administrator shall credit to the
Deferral Account of each Participant with respect to whom the requirements in
Paragraph (ii) below shall be met an amount (if any) that shall be determined by
the Administrator in his or her sole discretion and that shall be intended to
compensate for employer contributions that may have been foregone by the
Participant under the





--------------------------------------------------------------------------------





401(k) Plan, the Pension Plan, or any other qualified plan maintained by an
Employer due to the fact that a Bonus Deferral Amount and/or Salary Deferral
Amounts were credited to the Participant’s Salary Deferral Account for the Plan
Year.
(ii)    Requirements for Additional Amount. A Participant shall be eligible to
have an amount credited to his or her Deferral Account for a Plan Year in
accordance with Paragraph (i) above if the following requirements are met with
respect to the Participant:
(A)    A Bonus Deferral Amount and/or Salary Deferral Amounts were credited to
the Participant’s Salary Deferral Account for the Plan Year;
(B)    The Participant had completed at least one (1) One Year of Service
uninterrupted by a One-year Break in Service as of July 1 of the Plan Year;
(C)    The Participant’s Eligibility Termination Date had not occurred as of the
last day of the Plan Year; and
(D)    The Participant’s Basic Compensation for the Plan Year does not exceed
the Compensation Limitation for the Plan Year;
where, for purposes of this Paragraph, the terms "One Year of Service,"
"One-year Break in Service," "Basic Compensation" and "Compensation Limitation"
shall be as defined in the 401(k) Plan, the Pension Plan, or other qualified
plan maintained by an Employer, as applicable.
(f)    Crediting of Earnings.
(i)    Elections. A Participant may elect as the Earnings Crediting Rate that
shall apply to all or a designated portion of the Participant’s Deferral Account
the earnings rate on one (1) of the investment options that the Administrator
shall from time to time designate. A Participant makes his or her initial
election of the Earnings Crediting Rate(s) that shall apply to the Participant’s
Deferral Account by properly completing an investment option form and filing it
with the Administrator. A Participant who has filed an investment option form
with the Administrator may elect to change his or her investment election with
respect to either the investment of future amounts credited to the Participant’s
Deferral Account and/or the investment of all or a designated portion of the
current balance of the Participant’s Deferral Account by so designating on a new
investment option form and filing the form with the Administrator or, in
accordance with procedures adopted by the Administrator, by so notifying the
Administrator in any manner acceptable to the Administrator; provided, however,
that a Participant may not change his or her investment election with respect to
Common Stock and any such election of the Common Stock as an investment option
shall be irrevocable and remain in effect until the Participant’s Distributable
Amount is distributed pursuant to Section 4.2 of this Plan. Except as otherwise
provided by the Administrator with respect to one (1) or more investment
options, any initial investment election made pursuant to this Paragraph shall
be effective as soon as administratively possible after August 31, 2003, and any
subsequent investment election made pursuant to this Paragraph shall be
effective as soon as administratively possible after the date that the
Participant files the investment option form with the Administrator or otherwise
notifies the Administrator of his or her election, and each investment election
shall continue in effect until the effective date of a subsequent investment
election properly made. Notwithstanding the foregoing, with respect to any
Participant who is required to file reports with the Securities and Exchange
Commission under Section 16 of the Securities Exchange Act of 1934, and the
rules promulgated thereunder, if the Participant has elected Common Stock as an
investment option that shall apply to all or a portion of his or her Deferred
Account, such investment option and Earnings Crediting Rate shall not become
effective with respect to any amounts deferred until the earliest of the last
Friday (or if such Friday is a New York Stock Exchange holiday, the immediately
preceding day that is not a holiday or weekend day for purposes of the New York
Stock Exchange) of the month of April, July, October, or January immediately
following the date such amounts were deferred, and during the period from the
date of deferral until such April, July, October, or January date, as
applicable, the investment options and Earnings Crediting Rate that shall apply
to such deferred amounts shall be the fixed income fund investment option, or
such other investment option as the Administrator shall determine.
The Administrator shall adopt and may amend procedures to be followed by
Participants in electing Earnings Crediting Rate(s) and, pursuant thereto, the
Administrator may, among other actions, format investment option forms and
establish deadlines for elections.
(ii)    No Election. The Administrator shall from time to time designate a fixed
income fund or other investment option that shall be used to establish the
Earnings Crediting Rate that shall apply to the Deferral Account of any
Participant who has not made an investment option election pursuant to
Subparagraph (i) above.
(iii)    Earnings Credits. As of each Valuation Date, the Administrator shall
determine the





--------------------------------------------------------------------------------





Earnings Credit applicable to the Deferral Account of each Participant for the
Valuation Period ending on the Valuation Date (or the portion thereof during
which the Deferral Account was maintained): (i) if only one (1) Earnings
Crediting Rate shall have applied to the Deferral Account pursuant to Subsection
(i) above, the Earnings Credit shall equal (A) the Earnings Crediting Rate (on
an annual basis) times (B) the balance in the Deferral Account as of the later
of the last preceding Valuation Date or the date as of which the Deferral
Account was established times (C) the days in the Valuation Period (or portion
thereof) divided by (D) 365; and (ii) if more than one (1) Earnings Crediting
Rate shall have applied to the Deferral Account pursuant to Subsection (i)
above, as applicable, the Earnings Credit shall equal the sum of each amount
determined as (A) the Earnings Crediting Rate (on an annual basis) times (B) the
portion of the balance in the Deferral Account as of the later of the last
preceding Valuation Date or the date as of which the Deferral Account was
established to which such rate applied times (C) the days in the Valuation
Period (or portion thereof) divided by (D) 365.
(iv)    Accounting. As of each Valuation Date, the balance in each Deferral
Account maintained as of the Valuation Date shall be determined as the amount
calculated in accordance with the following:
(A)    The balance (if any) in the Deferral Account as of the later of the last
preceding Valuation Date or the date as of which the Deferral Account was
established; plus
(B)    Any amounts credited to the Deferral Account pursuant to Sections 3.3(d)
and 3.3(e) of this Plan during the Valuation Period ending on the Valuation
Date; plus
(C)    Any positive Earnings Credit determined for the Deferral Account pursuant
to Section 3.3(f)(iii) of this Plan during the Valuation Period ending on the
Valuation Date; less
(D)    Any negative Earnings Credit determined for the Deferral Account pursuant
to Section 3.3(f)(iii) during the Valuation Period ending on the Valuation Date.
(g)    Vesting of Deferral Accounts. With respect to a Participant, the
Participant’s Deferral Account shall be at all times nonforfeitable.
3.4    Benefit Accounts.
(a)    Cyclical Accounting for Performance Cycle Ending December 31, 2003.
(i)    Crediting of Benefit Amounts. As of December 31, 2003, with respect to a
Participant who has a balance in his or her Performance Shares Account, the
Administrator shall credit the Participant’s Benefit Account as follows: (1)
with a Benefit Amount for the Performance Cycle ending on December 31, 2003,
where such Benefit Amount shall equal fifty percent (50%) (rounded to two (2)
decimal places) of the product of (i) the number of Performance Shares in the
Participant’s Performance Shares Account as of December 31, 2003, and (ii) the
Common Stock Price as of December 31, 2003; and (2) with a number of Performance
Shares equal to fifty percent (50%) of the number of Performance Shares in the
Participant’s Performance Share Account as of December 31, 2003; provided that
the Administrator shall account separately for each Benefit Amount credited to a
Participant’s Account pursuant to this Subsection.
(ii)    Effect on Performance Shares Account. The Administrator shall reduce the
number of Performance Shares in the Participant’s Performance Shares Account to
zero (0).
(iii)    Annual Accounting. As of December 31, 2003, with respect to each
Benefit Amount (if any) in a Participant’s Benefit Account as of such date, the
Administrator shall credit earnings on fifty percent (50%) of such Benefit
Amount to the Participant’s Benefit Account, where the amount of such earnings
shall equal the product (rounded to two (2) decimal places) of (i) the Long-term
Rate for the Performance Cycle in which the Plan Year occurs and (ii) the sum of
(A) fifty percent (50%) of such Benefit Amount and (B) the aggregate amount (if
any) of earnings thereon previously credited to the Participant’s Benefit
Account pursuant to this Subsection.
(b)    Conversion of Other Benefit Amounts to Performance Shares. As of January
1, 2004, the Administrator shall convert all of the Benefit Amounts in a
Participant’s Benefit Account that previously were not credited with earnings at
the Long-term Rate for a Performance Cycle under Paragraph (a)(iii) above to
Performance Shares by crediting the Participant’s Benefit Account with a number
of Performance Shares equal to the quotient of (1) the aggregate of such Benefit
Amounts, divided by (2) the Common Stock Price on January 1, 2004, and then
debiting the Participant’s Benefit Account by the aggregate of such Benefit
Amounts.
(c)    Cyclical Accounting for Performance Cycles Beginning on or After January
1, 2004. Effective January 1, 2004, as of the February 1 of a Performance Cycle,
or Participation Date, that the Participant’s Performance Shares Account is
credited with Performance Shares pursuant Section 3.1(a), the Administrator
shall credit each Participant’s Benefit





--------------------------------------------------------------------------------





Account with the number of Performance Shares in the Participant’s Performance
Share Account as of such date and then the Administrator shall reduce the number
of Performance Shares in the Participant’s Performance Share Account to zero
(0). For Performance Cycles commencing prior to January 1, 2019, such
Performance Shares were credited as of the Cycle Beginning Date, or
Participation Date, that the Participant’s Performance Shares Account was
credited with Performance Shares pursuant to Section 3.1(a).
(d)    Earnings Credits.
(i)    Performance Shares. The investment option and Earnings Crediting Rate
applicable to the Performance Shares in the Benefit Account of each Participant
shall be Common Stock. As of each Valuation Date on or after January 1, 2004,
the Administrator shall determine the Earnings Credit applicable to the
Performance Shares in the Benefit Account of each Participant for the Valuation
Period ending on the Valuation Date (or the portion thereof during which the
Deferral Account was maintained): the Earnings Credit for the Common Stock
investment option shall equal (A) the Earnings Crediting Rate (on an annual
basis) times (B) the balance in the Benefit Account as of the later of the last
preceding Valuation Date or the date as of which the Benefit Account was
established times (C) the days in the Valuation Period (or portion thereof)
divided by (D) 365.
(ii)    Benefit Amounts. As of the last day of each Plan Year beginning on or
after January 1, 2004, with respect to each Benefit Amount (if any) in a
Participant’s Benefit Account as of the first (1st) day of such Plan Year other
than Benefit Amounts consisting of Performance Shares, the Administrator shall
credit earnings on such Benefit Amount to the Participant’s Benefit Account,
where the amount of such earnings shall equal the product (rounded to two (2)
decimal places) of (i) the Long-term Rate for the Performance Cycle in which the
Plan Year occurs and (ii) the sum of (A) such Benefit Amount and (B) the
aggregate amount (if any) of earnings thereon previously credited to the
Participant’s Benefit Account.
(iii)    Accounting. As of each Valuation Date, the balance in each Benefit
Account maintained as of the Valuation Date shall be determined as the amount
calculated in accordance with the following:
(A)    The balance (if any) in the Benefit Account as of the later of the last
preceding Valuation Date or the date as of which the Benefit Account was
established; plus
(B)    Any amounts credited to the Benefit Account pursuant to Section 3.4(c) of
this Plan during the Valuation Period ending on the Valuation Date; plus
(C)    Any amounts credited to the Benefit Account pursuant to Section 3.4(e) of
this Plan during the Valuation Period ending on the Valuation Date; plus
(D)    Any positive Earnings Credit determined for the Benefit Account pursuant
to Section 3.4(d)(i) and 3.4(d)(ii) of this Plan during the Valuation Period
ending on the Valuation Date; less
(E)    Any negative Earnings Credit determined for the Benefit Account pursuant
to Section 3.4(d)(i) during the Valuation Period ending on the Valuation Date.
(e)    Accounting at Eligibility Termination Date. As of the Eligibility
Termination Date of a Participant, the Administrator shall take consecutively
the actions in Paragraphs (i) through (iv) below, as applicable, which such
actions shall be taken subsequently to the actions to be taken by the
Administrator pursuant to Subsections (c) and (d):
(i)    Discretionary Crediting of Performance Shares. If the Participant’s
Eligibility Termination Date precedes the Cycle Ending Date of a Performance
Cycle, the Administrator may, in his or her sole discretion, credit the
Participant’s Benefit Account with a number of Performance Shares for the
Performance Cycle in which such Eligibility Termination Date occurs equal to the
number of Performance Shares credited to such Benefit Account on the Cycle
Beginning Date of such Performance Cycle. This paragraph shall not apply for
Performance Cycles commencing after December 31, 2018.
(ii)    Effect on Performance Shares Account. Except as otherwise provided in
Paragraph (i) above, unless the Participant’s Eligibility Termination Date
coincides with the Cycle Ending Date of a Performance Cycle, the Administrator
shall reduce the number of Performance Shares in the Participant’s Benefit
Account by the number of Performance Shares credited to such Benefit Account on
the Cycle Beginning Date for the Performance Cycle or, if later, the
Participant’s Participation Date. This paragraph shall not apply for Performance
Cycles commencing after December 31, 2018.
(iii)    Determination of Vesting Percentages. The Administrator shall determine
the Vesting Percentage applicable to the Benefit Amounts including Performance
Shares and any earnings thereon in the Participant’s Benefit Account, in
accordance with the following:





--------------------------------------------------------------------------------





(A)    Age and Service Vesting.
(1)    If the Participant has both attained age fifty-five (55) and completed at
least five (5) Years of Service, the Participant’s Vesting Percentage applicable
to the Benefit Amounts including Performance Shares and any earnings thereon
shall be one hundred percent (100%).
(2)    Effective January 1, 2004, if such Paragraph (A)(1) above does not apply
and if the Participant has completed at least five (5) Years of Participation,
the Participant’s Vesting Percentage applicable to the Benefit Amounts including
Performance Shares and any earnings thereon shall be determined as follows:
VESTING YEARS OF PARTICIPATION
VESTING
PERCENTAGE
1
10%
2
20%
3
30%
4
40%
5
50%
6
60%
7
70%
8
80%
9
90%
10
100%

(B)    Vesting at Death. If the Participant has died, the Participant’s Vesting
Percentage applicable to the Benefit Amounts including Performance Shares and
any earnings thereon shall be one hundred percent (100%).
(C)    Partial Vesting for Initial Participants. If the Participant is an
Initial Participant and neither Subparagraph (A)(1) nor Subparagraph (B) above
applies to the Participant, the Participant’s Vesting Percentage applicable to
the Benefit Amounts including Performance Shares and any earnings thereon that
correlate with the Benefit Amounts previously credited for the Performance Cycle
beginning on March 1, 1995 shall be sixty-six and two-thirds percent (66-2/3%);
provided, however, that an Initial Participant’s Vesting Percentage may increase
based upon his or her Vesting Years of Participation pursuant to Subparagraph
(A)(2) above (e.g., after completion of five (5) Years of Participation and
seven (7) Vesting Years of Participation, an Initial Participant’s Vesting
Percentage will be seventy percent (70%)).
(D)    No Vesting. Except as otherwise provided in Subparagraph (A), (B), or (C)
above, the Participant’s Vesting Percentage applicable to each such Benefit
Amount including Performance Shares plus any such earnings thereon shall be zero
percent (0%).
(E)    Gross Misconduct Exception to Vesting. Notwithstanding Subparagraph (A),
(B) or (C) above, if the Administrator determines, in his or her sole
discretion, that the circumstances of and/or surrounding the Participant’s
ceasing to be an Eligible Employee constitute gross misconduct on the part of
the Participant, the Administrator may, in his or her sole discretion, determine
that the Participant’s Vesting Percentage applicable to the Benefit Amounts and
the Performance Shares and earnings thereon shall be reduced to as low as zero
percent (0%).
(F)    Special Vesting for NetScout Acquired Participants. Notwithstanding any
other Subparagraph in this Paragraph (iii), a NetScout Acquired Participant’s
Vesting Percentage applicable to the Benefit Amounts including Performance
Shares and any earnings thereon shall be one hundred percent (100%) as of July
13, 2015.
(iv)    Forfeiture and Reduction of Benefit Account. If the Administrator
determines pursuant to Paragraph (iii) above that the Participant’s Vesting
Percentage with respect to the Benefit Amounts including Performance Shares and
earnings thereon, is less than one hundred percent (100%), the Administrator
shall forfeit all or a portion of such Benefit Amount including Performance
Shares plus any earnings thereon by (A) reducing pro rata the Benefit Amounts
and Performance Shares by the product (rounded to two (2) decimals) of (I) the
Benefit Amounts and (II) the difference between one hundred percent (100%) and
the applicable Vesting Percentage and (B) reducing any such earnings by the
product (rounded to two (2) decimals) of (I) the amount of such earnings and
(II) the difference between one hundred percent (100%) and the applicable
Vesting Percentage.





--------------------------------------------------------------------------------





(v)    Crediting of Earnings and Debiting of Losses. In the event that a
Participant’s Eligibility Termination Date is neither a Valuation Date nor the
last day of a Plan Year, such Eligibility Termination Date shall be deemed to be
a Valuation Date and the last day of the Plan Year, and the Administrator shall
determine the applicable Earnings Credits (if any) and value the Participant’s
Benefit Account in accordance with Section 3.4(d).
3.5    Rollover Accounts.
(a)    Crediting of Rollover Amount. As soon as administratively possible
following the Administrator’s determination of the Rollover Amount with respect
to a Rollover Participant, the Administrator shall credit to the Rollover
Account of the Rollover Participant the Rollover Amount (if any) that shall be
determined by the Administrator in his or her sole discretion.
(b)    Crediting of Earnings.
(i)    Elections. A Rollover Participant may elect as the Earnings Crediting
Rate that shall apply to all or a designated portion of the Rollover
Participant’s Rollover Account the earnings rate on one (1) of the investment
options that the Administrator shall from time to time designate. A Rollover
Participant make his or her initial election of the Earnings Crediting Rate(s)
that shall apply to the Rollover Participant’s Rollover Account by properly
completing an investment option form and filing it with the Administrator. A
Rollover Participant who has filed an investment option form with the
Administrator may elect to change his or her investment election with respect to
either the investment of future amounts credited to the Rollover Participant’s
Rollover Account and/or the investment of all or a designated portion of the
current balance of the Rollover Participant’s Rollover Account by so designating
on a new investment option form and filing the form with the Administrator or,
in accordance with procedures adopted by the Administrator, by so notifying the
Administrator in any manner acceptable to the Administrator; provided, however,
that a Participant may not change his or her investment election of Common Stock
and any such election of Common Stock as an investment option shall be
irrevocable and remain in effect until the Participant’s Distributable Amount is
distributed pursuant to Section 4.2 of this Plan. Except as otherwise provided
by the Administrator with respect to one (1) or more investment options, any
initial investment election made pursuant to this Paragraph shall be effective
as soon as administratively possible after August 31, 2003, and any subsequent
investment election made pursuant to this Paragraph shall be effective as soon
as administratively possible after the date that the Rollover Participant files
the investment option form with the Administrator or otherwise notifies the
Administrator of his or her election, and each investment election shall
continue in effect until the effective date of a subsequent investment election
properly made.
The Administrator shall adopt and may amend procedures to be followed by
Rollover Participants in electing Earnings Crediting Rate(s) and, pursuant
thereto, the Administrator may, among other actions, format investment option
forms and establish deadlines for elections.
(ii)    No Election. The Administrator shall from time to time designate a fixed
income fund or other investment option that shall be used to establish the
Earnings Crediting Rate that shall apply to the Rollover Account of any Rollover
Participant who has not made an investment option election pursuant to
Subparagraph (i) above.
(iii)    Earnings Credits. As of each Valuation Date, the Administrator shall
determine the Earnings Credit applicable to the Rollover Account of each
Rollover Participant for the Valuation Period ending on the Valuation Date (or
the portion thereof during which the Rollover Account was maintained): (i) if
only one (1) Earnings Crediting Rate shall have applied to the Rollover Account
pursuant to Subsection (i) above, the Earnings Credit shall equal (A) the
Earnings Crediting Rate (on an annual basis) times (B) the balance in the
Rollover Account as of the later of the last preceding Valuation Date or the
date as of which the Rollover Account was established times (C) the days in the
Valuation Period (or portion thereof) divided by (D) 365; and (ii) if more than
one (1) Earnings Crediting Rate shall have applied to the Rollover Account
pursuant to Subsection (i) above, as applicable, the Earnings Credit shall equal
the sum of each amount determined as (A) the Earnings Crediting Rate (on an
annual basis) times (B) the portion of the balance in the Rollover Account as of
the later of the last preceding Valuation Date or the date as of which the
Rollover Account was established to which such rate applied times (C) the days
in the Valuation Period (or portion thereof) divided by (D) 365.
(iv)    Accounting. As of each Valuation Date, the balance in each Rollover
Account maintained as of the Valuation Date shall be determined as the amount
calculated in accordance with the following:
(A)    The balance (if any) in the Rollover Account as of the later of the last
preceding Valuation Date or the date as of which the Rollover Account was
established; plus
(B)    Any positive Earnings Credit determined for the Rollover Account pursuant
to Section 3.5(b)(iii) of this Plan during the Valuation Period ending on the
Valuation Date; less





--------------------------------------------------------------------------------





(C)    Any negative Earnings Credit determined for the Rollover Account pursuant
to Section 3.5(b)(iii) during the Valuation Period ending on the Valuation Date.
3.5A    Discretionary Share Accounts.
(a)    Award of Performance Shares. The Plan Sponsor may elect during any Plan
Year to credit Performance Shares to a Participant’s Discretionary Share Account
at such time and in such amount as may be determined by the Plan Sponsor in its
sole discretion.
(b)    Limitations With Respect to Performance Shares. The limitations
applicable to Performance Shares in a Participant’s Performance Share Account
pursuant to Section 3.1(b) shall apply to Performance Shares in a Participant’s
Discretionary Share Account.
(c)    Vesting of Discretionary Share Accounts. With respect to a Participant,
the Participant’s vested interest in his or her Discretionary Share Account
shall be one hundred percent (100%). Notwithstanding the foregoing, if the
Administrator determines, in his or her sole discretion, that the circumstances
of and/or surrounding the Participant’s ceasing to be an Eligible Employee
constitute gross misconduct on the part of the Participant, the Administrator
may, in his or her sole discretion, determine that the Participant’s vested
interest in his or her Discretionary Share Account shall be reduced to as low as
zero percent (0%).
(d)    Earnings Credits.
(i)    Performance Shares. The investment option and Earnings Crediting Rate
applicable to the Performance Shares in the Discretionary Share Account of each
Participant shall be Common Stock. As of each Valuation Date, the Administrator
shall determine the Earnings Credit applicable to the Performance Shares in the
Discretionary Share Account of each Participant using the methodology set forth
under Section 3.4(d)(i) of this Plan.
(ii)    Accounting. As of each Valuation Date, the balance in each Benefit
Account maintained as of the Valuation Date shall be determined as the amount
calculated in accordance with the following:
(A)    The balance (if any) in the Discretionary Share Account as of the later
of the last preceding Valuation Date or the date as of which the Discretionary
Share Account was established; plus
(B)    Any positive Earnings Credit determined for the Discretionary Share
Account pursuant to Section 3.5A(d)(i) of this Plan during the Valuation Period
ending on the Valuation Date; less
(C)    Any negative Earnings Credit determined for the Discretionary Share
Account pursuant to Section 3.5A(d)(i) during the Valuation Period ending on the
Valuation Date.
3.6    Distribution Accounts.
(a)    Accounting at Eligibility Termination Date. As of the Eligibility
Termination Date of a Participant, the Administrator shall take consecutively
the actions in Paragraphs (i) and (ii) below, as applicable, which such actions
shall be taken subsequently to the actions to be taken by the Administrator
pursuant to Sections 3.3(f), 3.4(d), 3.4(e), 3.5(b), and 3.5A(d)
(i)    Crediting of Distributable Amount. The Administrator shall credit to the
Participant’s Distribution Account the sum of (A) the balance (if any) in his or
her Benefit Account, and (B) the balance (if any) in his or her Deferral Account
(if any), and (C) the balance (if any) in his or her Rollover Account (if any),
and (D) the balance (if any) in his or her Discretionary Share Account, and any
and all investment elections in effect with respect to each of such balances as
of the Participant’s Eligibility Termination Date shall be maintained in full
force and effect.
(ii)    Effect on Benefit Account, Deferral Account, Rollover Account and
Discretionary Share Account. The Administrator shall reduce the balance (if any)
in the Participant’s Benefit Account, the balance (if any) in the Participant’s
Deferral Account, the balance (if any) in the Participant’s Rollover Account,
and the balance (if any) in the Participant’s Discretionary Share Account, to
zero dollars ($0).
(b)    Crediting of Earnings.
(i)    Performance Shares. With respect to the Performance Shares in a
Participant’s Distribution Account, the Administrator shall take the following
actions during the period beginning on a Participant’s Eligibility Termination
Date and ending on the Participant’s Employment Termination Date:





--------------------------------------------------------------------------------





(A)    Accounting on Valuation Dates. As of each Valuation Date during the
aforementioned period, the Administrator shall credit earnings (if any) to the
Performance Share in the Participant’s Distribution Account in accordance with
the methodology set forth under Section 3.4(d)(i) of this Plan.
(B)    Accounting at Employment Termination Date. In the event that a
Participant’s Employment Termination Date is not a Valuation Date, such
Employment Termination Date shall be deemed to be a Valuation Date and the
Administrator shall credit earnings (if any) to the Performance Shares in the
Participant’s Distribution Account in accordance with the methodology set forth
under Section 3.4(d)(i) of this Plan.
(ii)    Prior Deferral Account and Rollover Account Balances. With respect to
the portion of a Participant’s Distribution Account previously transferred from
his or her Deferral Account and/or Rollover Account and not consisting of
Performance Shares, the Administrator shall take the following actions during
the period beginning on a Participant’s Eligibility Termination Date and ending
on the Participant’s Employment Termination Date:
(A)    Accounting on Valuation Dates. As of each Valuation Date during the
aforementioned period, the Administrator shall credit earnings (if any) to such
portion of the Participant’s Distribution Account in accordance with the
methodology set forth under Section 3.3(f)(iii).
(B)    Accounting at Employment Termination Date. In the event that a
Participant’s Employment Termination Date is not a Valuation Date, such
Employment Termination Date shall be deemed to be a Valuation Date and the
Administrator shall credit earnings (if any) on such portion of a Participant’s
Distribution Account in accordance with Section 3.3(f)(iii) and/or 3.5(b)(iii),
as applicable.
(iii)    Balance of Distribution Account. With respect to the balance of a
Participant’s Distribution Account after the crediting of earnings under
Paragraphs (i) and (ii) above, the Administrator shall take the following
actions during the period beginning on the Participant’s Eligibility Termination
Date and ending on the Participant’s Employment Termination Date:
(A)    Annual Accounting Before Employment Termination Date. As of the last day
of each Plan Year during the aforementioned period, the Administrator shall
credit earnings to the Distribution Account (if any) of each Participant whose
Employment Termination Date has not occurred by the last day of the Plan Year,
where the amount of such earnings shall equal the product (rounded to two (2)
decimal places) of (A) the Long-term Rate for the Performance Cycle in which the
Plan Year occurs, (B) the sum of the monthly balances in the Distribution
Account during the Plan Year not otherwise credited with earnings under
Paragraph (i) or (ii) above, and (C) the quotient (rounded to four (4) decimal
places) of (I) the number of whole months during the Plan Year in which the
Distribution Account had a balance, and (II) twelve (12).
(B)    Accounting at Employment Termination Date. As of the Employment
Termination Date of a Participant, if such date is later than the Participant’s
Eligibility Termination Date, the Administrator shall credit earnings to the
Participant’s Distribution Account, where the amount of such earnings shall
equal the product (rounded to two (2) decimal places) of (A) the Long-term Rate
for the Performance Cycle in which the Participant’s Employment Termination Date
occurred, (B) the sum of the monthly balances in the Participant’s Distribution
Account during the Plan Year in which his or her Employment Termination Date
occurred not otherwise credited with earnings under Paragraph (i) or (ii) above,
and (C) the quotient (rounded to four (4) decimal places) of (I) the number of
whole months during such Plan Year in which the Participant’s Distribution
Account had a balance, and (II) twelve (12).
(iv)    Annual Accounting Following Employment Termination Date. With respect to
a Participant whose Employment Termination Date has occurred but who is
receiving, or a deceased Participant whose Beneficiary or Beneficiaries are
receiving, installment distributions of the Participant’s Distributable Amount
pursuant to Section 4.2, as of each anniversary date of the Participant’s
Employment Termination Date, the Administrator shall credit earnings to the
Participant’s Distribution Account, where the amount of such earnings shall
equal the product (rounded to two (2) decimal places) of (A) the Long-term Rate
for the Performance Cycle in which such anniversary date occurs and (B) the
balance in the Participant’s Distribution Account as of such anniversary date.





--------------------------------------------------------------------------------





ARTICLE IV
DISTRIBUTION OF BENEFITS
4.1    Election of Form and Medium of Distribution to Participant. Subject to
Article IX, at the time a Participant completes the enrollment form required by
Section 2.1 and at any other such times as the Administrator, in his or her sole
discretion, may prescribe:
(a)    The Participant may elect, in accordance with procedures established by
the Administrator, to receive the Participant’s Distributable Amount (if any)
and/or any shares of Common Stock representing a distribution of the
Participant’s Option Shares Account (if any) payable upon his or her Employment
Termination Date in one of the following forms of distribution:
(i)    a lump-sum distribution; or
(ii)    annual installments over two (2), five (5) or ten (10) years if:
(A)    with respect to any distribution of the Participant’s Option Shares
Account, the Participant has (A) both attained age fifty-five (55) and completed
at least five (5) Years of Service or (B) completed fifteen (15) Years of
Participation; or
(B)    with respect to any portion of the Participant’s Distributable Amount
attributable to a Grandfathered Amount, the Participant has (A) both attained
age fifty-five (55) and completed at least five (5) Years of Service or (B)
completed fifteen (15) Years of Participation; or
(C)    with respect to any portion of the Participant’s Distributable Amount
attributable to a Section 409A Amount, the Participant has both attained age
fifty-five (55) and completed at least five (5) Years of Service.
(b)    The Participant may elect, in accordance with procedures established by
the Administrator, to receive any such lump-sum distribution or annual
installments in cash, in shares of Common Stock, or partially in cash and
partially in shares of Common Stock; provided, however, that any Performance
Shares and any other portion of the Participant’s Distributable Amount with
respect to which the Participant previously elected Common Stock as an
investment option shall be paid in shares of Common Stock in accordance with
Section 4.2(d).
4.2    Distributions Upon Termination of Employment. Subject to Articles V and
IX:
(a)    Available Benefits. Upon the Employment Termination Date of a
Participant, the Participant or his or her Beneficiary or Beneficiaries, if the
Participant has died, shall be eligible to receive payment of the Distributable
Amount.
(b)    Form and Medium of Payment.
(i)    Payment to Participant. A Participant who is eligible for payment of the
Distributable Amount pursuant to Subsection (a) above shall receive the
Distributable Amount in the form and medium elected by the Participant on the
most recent election form filed by the Participant pursuant to Section 4.1 prior
to the Plan Year in which his or her Employment Termination Date occurs;
provided, however, that:
(A)    any Performance Shares and any other portion of the Participant’s
Distributable Amount with respect to which the Participant previously elected
Common Stock as the investment option shall be paid in shares of Common Stock;
and
(B)    subject to Paragraph (A) above and Section 9.2(c), if no such election
form was filed with the Administrator, the Distributable Amount shall be paid as
a lump-sum distribution in cash.
(ii)    Payment to Beneficiary. Subject to Section 9.3 with respect to a Section
409A Amount, a Beneficiary of a deceased Participant who is eligible for payment
of all or part of the Distributable Amount pursuant to Subsection (a) above
shall receive all or such part, as applicable, of the Distributable Amount as a
lump-sum distribution in cash and in shares of Common Stock to the extent of the
Performance Shares (if any) and any other portion of the Participant’s
Distributable Amount with respect to which the Participant previously elected
Common Stock as the investment option.
(c)    Timing of Payment. The Distribution Date for payment of the Distributable
Amount in accordance with Subsections (a) and (b) above shall be the earliest
date administratively possible within the ninety (90)-day period following the
respective Participant’s Employment Termination Date.





--------------------------------------------------------------------------------





(d)    Payment in Common Stock. If all or part of a Participant’s Distributable
Amount shall be paid in shares of Common Stock (treasury shares, authorized and
unissued shares, authorized and issued shares, or a combination of the
foregoing), the Administrator shall calculate the number of such shares of
Common Stock as follows and the whole number of shares so calculated shall be
paid, less applicable withholding, in shares of Common Stock and the value of
any fractional shares shall be paid in cash.
(i)    With respect to the portion of the Distributable Amount not represented
by Performance Shares, as the quotient (rounded to two decimal places) of (A)
such portion of the Distributable Amount and (B) the Common Stock Price as of
the Participant’s Employment Termination Date.
(ii)    With respect to the portion of the Distributable Amount represented by
Performance Shares, as the product of (A) the number of Performance Shares and
(B) the Common Stock Price as of the Participant’s Employment Termination Date.
(e)    Payment of Installment Distributions. Subject to Section 9.2(d) with
respect to a Section 409A Amount, after the Distribution Date of a Participant
who shall receive installment distributions of the Distributable Amount, each
subsequent installment distribution that shall be due shall be paid to the
Participant as of the next succeeding anniversary of the Participant’s
Employment Termination Date; provided, however, that, in the event of the death
of the Participant before all such installment distributions shall be made, all
or part, as applicable, of the total of the remaining installment distributions
shall be paid as of the next succeeding anniversary of the Participant’s
Employment Termination Date to the Participant’s Beneficiary or each of his or
her Beneficiaries, as applicable; provided, however, that if the Participant
elected to receive the Distributable Amount in the form of annual installments
and the Participant dies prior to receiving all of such annual installments, the
Administrator may, in his or her sole discretion, allow the Beneficiary of the
deceased Participant to continue receiving installment payments rather than
receiving such remaining payments as a lump sum except as otherwise provided in
Section 9.3 with respect to any Section 409A Amounts.
(f)    Administrative Matters. Subject to Section 8.5, the Administrator may, in
his or her sole discretion, delay the Distribution Date for the benefits payable
to or on behalf of a Participant to the extent necessary to determine the
benefits properly.
4.3    Distribution of Option Shares Accounts. Subject to Article V:
(a)    Available Benefits. Upon the Employment Termination Date of a
Participant, the Participant or his or her Beneficiary or Beneficiaries, if the
Participant has died, shall be eligible to receive payment of the Option Shares
in the Participant’s Option Shares Account in accordance with this Section.
(b)    Form of Payment.
(i)    Payment to Participant. As of the Distribution Date defined in accordance
with Section 4.2(c), a Participant who is eligible for payment of the Option
Shares in the Participant’s Option Shares Account pursuant to Subsection (a)
above shall receive, calculated as of the Participant’s Employment Termination
Date, either (A) one (1) payment of a number of shares of Common Stock equal to
the whole number of Option Shares in the Participant’s Option Shares Account and
cash equal to the value of any fractional Option Shares, or (B) one (1)
installment payment of a number of shares of Common Stock equal to the quotient
of: (1) the number of Option Shares in the Participant’s Option Shares Account
and (2) the number of installment payments elected by the Participant on the
most recent election form filed by the Participant pursuant to Section 4.1 prior
to the Plan Year in which his or her Employment Termination Date occurs;
provided, however, that, if no such election form was filed with the
Administrator, a lump-sum distribution shall be paid.
(ii)    Payment to Beneficiary. As of the Distribution Date determined in
accordance with Section 4.2(c), a Beneficiary of a deceased Participant who is
eligible for payment of all or some of the Option Shares in the Participant’s
Option Shares Account pursuant to Subsection (a) above shall receive, calculated
as of the Participant’s Employment Termination Date, the Beneficiary’s share of
the number of shares of Common Stock as equals the number of Option Shares in
the Participant’s Option Shares Account and cash equal to the value of any
fractional Option Shares.
(c)    Payment of Installment Distributions. After the Distribution Date of a
Participant who shall receive installment distributions of the Option Shares in
the Participant’s Option Shares Account, each subsequent installment
distribution that shall be due shall be paid to the Participant as of the next
succeeding anniversary of the Participant’s Employment Termination Date, where
the amount of each installment distribution shall be equal to the amount of the
first such installment distribution, as calculated pursuant to Subsection (b)(i)
above, except that an installment distribution due after any additional Dividend
Shares are credited to a Participant’s Option Shares Account pursuant to Section
3.2 shall include such Dividend Shares and a cash payment shall be made of the
value of any fractional Option Shares remaining when the final





--------------------------------------------------------------------------------





installment distribution shall be paid; provided, however, that, in the event of
the death of the Participant before all such installment distributions shall be
made, all or part, as applicable, of the total of the remaining installment
distributions shall be paid as of the next succeeding anniversary of the
Participant’s Employment Termination Date to the Participant’s Beneficiary or
each of his or her Beneficiaries, as applicable; provided, however, that if the
Participant elected to receive the Option Shares in the form of installments and
the Participant dies prior to receiving all of such installments, the
Administrator may, in his or her sole discretion, allow the Beneficiary of the
deceased Participant to continue receiving installment payments rather than
receiving such remaining payments as a lump sum.
(d)    Cash for Withholding Taxes. Notwithstanding Subsections (b) and (c)
above, a Participant or a Beneficiary of a deceased Participant may request, in
accordance with procedures established by the Administrator, that a distribution
in cash be made to the extent required for him or her to pay any withholding
taxes attributable thereto.
(e)    Administrative Matters. Subject to Section 8.5, the Administrator may, in
his or her sole discretion, delay the distribution date for the benefits payable
to or on behalf of a Participant to the extent necessary to determine the
benefits properly.
4.4    In-service Distribution from Deferral Accounts. The Administrator may,
but shall not be required to, establish procedures under which an in-service
distribution may be made to a Participant of Bonus Deferral Amounts or Salary
Deferral Amounts in his or her Deferral Account (if any) in the event that the
Participant has an unforeseeable emergency, as described in Subsection (a)
below, and the distribution is reasonably needed to satisfy the unforeseeable
emergency, as described in Subsection (b) below:
(a)    Unforeseeable Emergency. With respect to a Participant, an unforeseeable
emergency is severe financial hardship to the Participant resulting from a
sudden and unexpected illness or accident of the Participant or of a "dependent"
of the Participant, as such term shall be defined in Code Section 152(a); loss
of the Participant’s property due to casualty; or another similar extraordinary
and unforeseeable set of circumstances arising as a result of events beyond the
control of the Participant.
(b)    Distribution Reasonably Necessary to Satisfy Emergency. A distribution
shall be deemed to be reasonably necessary to satisfy a Participant’s
unforeseeable emergency if the following requirements are met:
(i)    The distribution does not exceed the amount of the Participant’s
financial need plus amounts necessary to pay any income taxes or penalties
reasonably anticipated to result from the distribution;
(ii)    The Participant’s financial need cannot be relieved:
(A)    Through reimbursement or compensation by insurance or otherwise,
(B)    By liquidation of the Participant’s assets, to the extent that such
liquidation would not itself cause severe financial hardship, or
(C)    By the termination of the Participant’s election (if any) with respect to
a Bonus Deferral Amount or Salary Deferral Amounts.
4.5    Beneficiaries. The Administrator shall provide to each new Participant a
form on which he or she may designate (a) one or more Beneficiaries who shall
receive all or a portion of the Distributable Amount upon the Participant’s
death, including any Beneficiary who shall receive any such amount only in the
event of the death of another Beneficiary; and (b) the percentages to be paid to
each such Beneficiary (if there is more than one). A Participant may change his
or her or her Beneficiary designation from time to time by filing a new form
with the Administrator. No such Beneficiary designation shall be effective
unless and until the Participant has properly filed the completed form with the
Administrator, and a Beneficiary designation form that designates the spouse of
a Participant as his Beneficiary (whether or not any other Beneficiary is also
designated) shall be void with respect to the designation of the spouse upon the
divorce of the Participant and the spouse with the result that the Participant’s
former spouse shall not be a Beneficiary unless the Participant files a new form
with the Administrator and designates his or her former spouse as a Beneficiary.
If a deceased Participant is not survived by a designated Beneficiary or if no
Beneficiary was effectively designated, upon the Participant’s death, any
benefit to which the Participant was then entitled shall be paid in a lump-sum
distribution in cash to the Participant’s spouse and, if there is no spouse, to
the Participant’s estate. If a designated Beneficiary is living at the death of
the Participant but dies before receiving any or all of the benefit to which the
Beneficiary was entitled, such benefit or the remaining portion of such benefit
shall be paid in a lump-sum distribution in cash to the estate of the deceased
Beneficiary.





--------------------------------------------------------------------------------





ARTICLE V
CLAIMS AND ADMINISTRATION
5.1    Applications. A Participant or the Beneficiary of a deceased Participant
who is or may be entitled to benefits under this Plan shall apply for such
benefits in writing if and as required by the Administrator, in his or her sole
discretion.
5.2    Information and Proof. A Participant or the Beneficiary of a deceased
Participant shall furnish all information and proof required by the
Administrator for the determination of any issue arising under the Plan
including, but not limited to, proof of marriage to a Participant or a certified
copy of the death certificate of a Participant. The failure by a Participant or
the Beneficiary of a deceased Participant to furnish such information or proof
promptly and in good faith, or the furnishing of false or fraudulent information
or proof by the Participant or Beneficiary, shall be sufficient reason for the
denial, suspension, or discontinuance of benefits thereto and the recovery of
any benefits paid in reliance thereon.
5.3    Notice of Address Change. Each Participant and any Beneficiary of a
deceased Participant who is or may be entitled to benefits under this Plan shall
notify the Administrator in writing of any change of his or her address.
5.4    Claims Procedure.
(a)    Claim Denial. The Administrator shall provide adequate notice in writing
to any Participant or Beneficiary of a deceased Participant whose application
for benefits, made in accordance with Section 5.1 of this Plan, has been wholly
or partially denied. Such notice shall include the reason(s) for denial,
including references, when appropriate, to specific Plan or Trust Agreement
provisions; a description of any additional information necessary for the
claimant to perfect the claim, if applicable and an explanation of why such
information is necessary; and a description of the claimant’s right to appeal
under Subsection (b) below.
The Administrator shall furnish such notice of a claim denial within ninety (90)
days after the date that the Administrator received the claim. If special
circumstances require an extension of time for deciding a claim, the
Administrator shall notify the claimant in writing thereof within such ninety
(90)-day period and shall specify the date a decision on the claim shall be
made, which shall not be more than one hundred eighty (180) days after the date
that the Administrator received the claim. Then, the Administrator shall furnish
any denial notice on the claim by the later date so specified.
(b)    Appeal Procedure. A claimant or his or her duly authorized representative
shall have the right to file a written request for review of a claim denial
within sixty (60) days after receipt of the denial, to review pertinent
documents, records and other information relevant to his or her claim without
charge (including items used in the determination, even if not relied upon in
making the final determination and items demonstrating consistent application
and compliance with this Plan’s administrative processes and safeguards), and to
submit comments, documents, records, and other information relating to the
claim, even if the information was not submitted or considered in the initial
determination.
(c)    Decision Upon Appeal. In considering an appeal made in accordance with
Subsection (b) above, the Administrator shall review and consider any written
comments, documents, records, and other information relating to the claim, even
if the information was not submitted or considered in the initial determination
by the claimant or his or her duly authorized representative. The claimant or
his or her representative shall not be entitled to appear in person before any
representative of the Administrator.
The Administrator shall issue a written decision on an appeal within sixty (60)
days after the date the Administrator receives the appeal together with any
written comments relating thereto. If special circumstances require an extension
of time for a decision on an appeal, the Administrator shall notify the claimant
in writing thereof within such sixty (60)-day period. Then, the Administrator
shall furnish a written decision on the appeal as soon as possible but no later
than one hundred twenty (120) days after the date that the Administrator
received the appeal. The decision on the appeal shall be written in a manner
calculated to be understood by the claimant and shall include specific
references to the pertinent Plan provisions on which the decision is based. If
the claimant loses on appeal, the decision shall include the following
information provided in a manner calculated to be understood by the claimant:
(1) the specific reason(s) for the adverse determination; (2) reference to the
specific Plan provisions on which the determination is based; (3) a statement of
the claimant’s right to receive at no cost information and copies of documents
relevant to the claim, even if such information was not relied upon in making
determinations; and (4) a statement of the claimant’s rights to sue under ERISA.
5.5    Status, Responsibilities, Authority and Immunity of Administrator.
(a)    Appointment and Status of Administrator. The Plan Sponsor shall appoint
the Administrator. The Plan Sponsor may remove the Administrator and appoint
another Administrator or, if the Administrator is a committee, the Plan





--------------------------------------------------------------------------------





Sponsor may remove any or all members of the committee and appoint new members.
The Administrator shall be the "administrator" of the Plan, as such term shall
be defined in Section 3(16)(A) of ERISA.
(b)    Responsibilities and Discretionary Authority. The Administrator shall
have absolute and exclusive discretion to manage the Plan and to determine all
issues and questions arising in the administration, interpretation, and
application of the Plan and the Trust Agreement, including, but not limited to,
issues and questions relating to a Participant’s eligibility for Plan benefits
and to the nature, amount, conditions, and duration of any Plan benefits.
Furthermore, the Administrator shall have absolute and exclusive discretion to
formulate and to adopt any and all standards for use in calculations required in
connection with the Plan and rules, regulations, and procedures that he or she
deems necessary or desirable to effectuate the terms of the Plan; provided,
however, that the Administrator shall not adopt a rule, regulation, or procedure
that shall conflict with this Plan or the Trust Agreement. Subject to the terms
of any applicable contract or agreement, any interpretation or application of
this Plan or the Trust Agreement by the Administrator, or any rules,
regulations, and procedures duly adopted by the Administrator, shall be final
and binding upon Employees, Participants, Beneficiaries, and any and all other
persons dealing with the Plan.
(c)    Delegation of Authority and Reliance on Agents. The Administrator may, in
his or her discretion, allocate ministerial duties and responsibilities for the
operation and administration of the Plan to one or more persons, who may or may
not be Employees, and employ or retain one or more persons, including
accountants and attorneys, to render advice with regard to any responsibility of
the Administrator.
(d)    Reliance on Documents. The Administrator shall incur no liability in
relying or in acting upon any instrument, application, notice, request, letter,
or other paper or document believed by the Administrator to be genuine, to
contain a true statement of facts, and to have been executed or sent by the
proper person.
(e)    Immunity and Indemnification of Administrator. The Administrator shall
not be liable for any of his or her acts or omissions, or the acts or omissions
of any employee or agent authorized or retained pursuant to Subsection (c) above
by the Administrator, except any act of the Administrator or any such person as
constitutes gross negligence or willful misconduct. The Plan Sponsor shall
indemnify the Administrator, to the fullest extent permitted by law, if the
Administrator is ever made a party or is threatened to be made a party to any
threatened, pending, or completed action, suit, claim, or proceeding, whether
civil, criminal, administrative, or investigative (including, but not limited
to, any action by or in the right of the Plan Sponsor), by reason of the fact
that the Administrator is or was, or relating to the Administrator’s actions as,
the Administrator, against any expenses (including attorneys’ fees), judgments,
fines, and amounts paid in settlement that the Administrator incurs as a result
of, or in connection with, such action, suit, claim, or proceeding, provided
that the Administrator had no reasonable cause to believe that his or her
conduct was unlawful.
5.6    Enrollment, Deferral Election and Other Procedures. The Administrator
shall adopt and may amend procedures to be followed by Eligible Employees and
Participants in electing to participate in this Plan, in electing to have Bonus
Deferral Amounts and Salary Deferral Amounts made on their behalf, in selecting
a form of distribution of any Distributable Amount, and in taking any other
actions required thereby under this Plan. Notwithstanding the foregoing
sentence, any enrollment, deferral election and other procedures relating to
Section 409A Amounts shall be subject to the provisions of Article IX of the
Plan.
5.7    Correction of Prior Incorrect Allocations. Notwithstanding any other
provisions of this Plan, in the event that an adjustment to a Performance Shares
Account, Benefit Account, Deferral Account, Option Shares Account, Rollover
Account, Discretionary Share Account, or Distribution Account shall be required
to correct an incorrect allocation to such account, the Administrator shall take
such actions as he or she deems, in his or her sole discretion, to be necessary
or desirable to correct such prior incorrect allocation.
5.8    Facility of Payment. If the Administrator shall determine that a
Participant or the Beneficiary of a deceased Participant to whom a benefit is
payable is unable to care for his or her affairs because of illness, accident or
other incapacity, the Administrator may, in his or her discretion, direct that
any payment otherwise due to the Participant or Beneficiary be paid to the legal
guardian or other representative of the Participant or Beneficiary. Furthermore,
the Administrator may, in his or her discretion, direct that any payment
otherwise due to a minor Participant or Beneficiary of a deceased Participant be
paid to the guardian of the minor or the person having custody of the minor. Any
payment made in accordance with this Section to a person other than a
Participant or the Beneficiary of a deceased Participant shall, to the extent
thereof, be a complete discharge of the Plan’s obligation to the Participant or
Beneficiary.
5.9    Unclaimed Benefits. If the Administrator cannot locate a Participant or
the Beneficiary of a deceased Participant to whom payment of benefits under this
Plan shall be required, following a diligent effort by the Administrator to
locate the Participant or Beneficiary, such benefit shall be forfeited.





--------------------------------------------------------------------------------





ARTICLE VI
STATUS OF PLAN AND TRUST AGREEMENT
6.1    Unfunded Status of Plan. The Plan constitutes a mere promise by the Plan
Sponsor to pay benefits in accordance with the terms of the Plan, and, to the
extent that any person acquires a right to receive benefits from the Plan
Sponsor under this Plan, such right shall be no greater than any right of any
unsecured general creditor of the Plan Sponsor. Subject to Section 6.2, nothing
contained in this Plan and no action taken pursuant to the provisions of this
Plan shall create or be construed so as to create a trust of any kind, or a
fiduciary relationship between the Plan Sponsor and any Participant,
Beneficiary, or other person.
6.2    Shares to be Issued. Effective as of such date previously approved by the
Board of Directors, the aggregate number of shares of Common Stock that may be
issued by the Plan Sponsor to satisfy the obligations under the Plan shall not
exceed four million eight-hundred-sixty-two thousand one-hundred fifty-four
(4,862,154) shares of Common Stock (for the avoidance of doubt, this share
amount reflects the shares that have been approved by the shareholders of the
Plan Sponsor, as adjusted to reflect the application of the antidilution
provisions of this Section 6.2 through the Effective Date). The Common Stock may
come from treasury shares, authorized but unissued shares, or previously issued
shares that the Plan Sponsor reacquires, including shares it purchases on the
open market. In the event of a nonreciprocal transaction between the Plan
Sponsor and its shareholders that causes the per-share fair value of the Common
Stock to change, such as a stock dividend, stock split, spin-off, rights
offering, or recapitalization through a large nonrecurring cash dividend, this
Section 6.2 of the Plan shall be deemed to be proportionately and appropriately
amended to adjust the maximum number of shares of Common Stock subject to the
Plan pursuant to this Section.
Solely for purposes of documenting administrative practice under the terms of
the Plan, in the event of such a nonreciprocal transaction between the Plan
Sponsor and its shareholders that causes the per-share fair value of the Common
Stock to change, such as a stock dividend, stock split, spin-off, rights
offering, or recapitalization through a large nonrecurring cash dividend, the
Performance Shares Accounts, Option Shares Accounts, Deferral Accounts, Benefit
Accounts, Rollover Accounts, Discretionary Share Accounts, and Distribution
Accounts under the Plan shall be proportionately and appropriately adjusted in
the type(s), class(es), number of shares, and Common Stock Price credited to
such Performance Shares Accounts, Option Shares Accounts, Deferral Accounts,
Benefit Accounts, Rollover Accounts, Discretionary Share Accounts, and
Distribution Accounts under the Plan. The Administrator shall make any such
adjustments so that the proportionate interest of each Participant immediately
following any of the foregoing events will, to the extent practicable, be the
same as immediately preceding any such event, and the Administrator’s
adjustments shall be final, binding, and conclusive.
6.3    Existence and Purposes of Trust Agreement.
(a)    Existence of Trust Agreement. In accordance with Section 6.1, the Plan
Sponsor may enter into a Trust Agreement with a trustee to hold a trust fund
that may become the source of Plan benefits as provided in the Trust Agreement,
and such trust fund may hold shares of Common Stock. In such event, the trustee
would have such powers to hold, invest, reinvest, control, and disburse such
trust fund as shall, at such time and from time to time, be set forth in the
Trust Agreement or this Plan.
(b)    Integration of Trust Agreement. The Trust Agreement shall be deemed to be
a part of this Plan, and all rights of Participants and Beneficiaries of
deceased Participants under this Plan shall be subject to the provisions of the
Trust Agreement, if and as applicable.
(c)    Rights to Any Trust Fund Assets. No Participant or Beneficiary of a
deceased Participant, nor any other person, shall have any right to, or interest
in, any assets of the trust fund maintained under the Trust Agreement upon
termination of such Participant’s employment or otherwise, except as may be
specifically provided from time to time in this Plan, the Trust Agreement, or
both, and then only to the extent so specifically provided.





--------------------------------------------------------------------------------





ARTICLE VII
PLAN AMENDMENT OR TERMINATION
7.1    Right to Amend. The Plan Sponsor reserves the right to amend the Plan, by
action duly taken by its Board of Directors, at any time and from time to time
to any extent that the Plan Sponsor may deem advisable, and any such amendment
shall take the form of an instrument in writing duly executed by one or more
individuals duly authorized by the Board of Directors. Without limiting the
generality of the foregoing, the Plan Sponsor specifically reserves the right to
amend the Plan retroactively as may be deemed necessary. Notwithstanding the
foregoing sentences, the Plan Sponsor shall not amend the Plan so as to change
the method of calculating the Benefit Amount attributable to any Performance
Shares in any Participant’s Performance Shares Account as of the date that such
an amendment would otherwise be effective; so as to reduce the balance in the
Deferral Account, Benefit Account, Option Shares Account, Rollover Account,
Discretionary Share Account, or Distribution Account of any Participant as of
such otherwise effective date; or so as to reduce the Vesting Percentage
applicable to any Benefit Amount of any Participant that shall have been
credited to the Participant’s Benefit Account (plus any earnings credited
thereon) prior to such otherwise effective date (whether or not such Vesting
Percentage shall have been determined pursuant to Section 3.4 as of such date),
unless any such amendment shall be reasonably required to comply with applicable
law or to preserve the tax treatment of benefits provided under the Plan or is
consented to by the affected Participant.
7.2    Right to Terminate. The Plan Sponsor reserves the right to terminate the
Plan, by action duly taken by its Board of Directors, at any time as the Plan
Sponsor may deem advisable. Upon termination of the Plan, (a) if the trust fund
maintained under the Trust Agreement has not become the source for Plan
benefits, the Plan Sponsor shall pay or provide for the payment of all
liabilities with respect to Participants and Beneficiaries of deceased
Participants by distributing amounts to and on behalf of such Participants and
Beneficiaries; and (b) if the trust fund maintained under the Trust Agreement
has become the source for Plan benefits, the Plan Sponsor shall direct the
trustee thereof to pay to or provide for the payment of all reasonable
administrative expenses of the Plan and trust fund, and thereafter the Plan
Sponsor shall direct such trustee to use and apply the remaining assets of the
trust fund to provide for liabilities thereof with respect to Participants and
Beneficiaries of deceased Participants by continuing the trust fund and making
provision under the Trust Agreement for the payment of such liabilities or by
distributing amounts from the trust fund to and on behalf of such Participants
and Beneficiaries; provided that, if, after payment or provision for payment of
all reasonable administrative expenses of the Plan and trust fund maintained
under the Trust Agreement and satisfaction of all liabilities of such trust fund
with respect to Participants and Beneficiaries of deceased Participants, there
shall be excess assets remaining, the trustee thereof shall pay such excess
assets to the Plan Sponsor.





--------------------------------------------------------------------------------





ARTICLE VIII
MISCELLANEOUS
8.1    No Guarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between any Employee and the Plan Sponsor
or any Employer, as a right of any Employee to be continued in any employment
position with, or the employment of, the Plan Sponsor or any Employer, or as a
limitation of the right of the Plan Sponsor or any Employer to discharge any
Employee.
8.2    Nonalienation of Benefits. Any benefits or rights to benefits payable
under this Plan shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution,
or levy of any kind, either voluntary or involuntary, including any such
liability that is for alimony or other payments for the support of a Beneficiary
or former Beneficiary, or for the support of any other relative, before payment
thereof is received by the Participant, Beneficiary of a deceased Participant,
or other person entitled to the benefit under the Plan; and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge, or
otherwise dispose of any right to benefits payable under this Plan shall be
void; provided, however, that this Section shall not prohibit the Administrator
from offsetting, pursuant to Section 8.3 of this Plan, any payments due to a
Participant, the Beneficiary of a deceased Participant, or any other person who
may be entitled to receive a benefit under this Plan.
8.3    Offset of Benefits. Notwithstanding anything in this Plan to the
contrary, in the event that a Participant or the Beneficiary of a deceased
Participant owes any amount to the Plan, the Plan Sponsor, or any other
Employer, whether as a result of an overpayment or otherwise, the Administrator
may, in his or her discretion, offset the amount owed or any percentage thereof
in any manner against any payments due from the Plan to the Participant or
Beneficiary.
8.4    Taxes. Neither the Plan Sponsor nor any Employer represents or guarantees
that any particular federal, state, or local income, payroll, personal property
or other tax consequence will result from participation in this Plan or payment
of benefits under this Plan. Notwithstanding anything in this Plan to the
contrary, the Administrator may, in his or her sole discretion, deduct and
withhold applicable taxes from any payment of benefits under this Plan. For the
avoidance of doubt, each Participant and Beneficiary shall be responsible for
any and all taxes, interest, and penalties with respect to his or her Section
409A Amounts. The Administrator also may permit such obligations to be satisfied
by the transfer to the Plan Sponsor or any Employer of cash, shares of Common
Stock, or other property.
8.5    Timing of Distributions. The provisions of this Section 8.5 shall apply
notwithstanding any provisions of the Plan to the contrary. The timing of all
distributions under the Plan is subject to the Plan Sponsor’s and any Employer’s
deduction limitations under Code Section 162(m). Distributions instituted during
a period during which the Plan Sponsor prevents trading in Common Stock (a
"blackout period") will not be effective until the first business day following
the end of the blackout period. The Administrator also may, in his or her sole
discretion, postpone any distribution to comply with applicable law or internal
policies of the Plan Sponsor.
8.6    Not Compensation Under Other Benefit Plans. No amounts in a Participant’s
Benefit Account, Discretionary Share Account or Deferral Account shall be deemed
to be salary or compensation for purposes of the 401(k) Plan or any other
employee benefit plan of the Plan Sponsor or any Employer except as and to the
extent otherwise specifically provided in any such plan.
8.7    Merger or Consolidation of Plan Sponsor. If the Plan Sponsor is merged or
consolidated with another organization, or another organization acquires all or
substantially all of the Plan Sponsor’s assets, such organization may become the
"Plan Sponsor" hereunder by action of its board of directors and by action of
the board of directors of the Plan Sponsor if still existent. Such change in
plan sponsors shall not be deemed to be a termination of this Plan.
8.8    Savings Clause. If any term, covenant, or condition of this Plan, or the
application thereof to any person or circumstance, shall to any extent be held
to be invalid or unenforceable, the remainder of this Plan, or the application
of any such term, covenant, or condition to persons or circumstances other than
those as to which it has been held to be invalid or unenforceable, shall not be
affected thereby, and, except to the extent of any such invalidity or
unenforceability, this Plan and each term, covenant, and condition hereof shall
be valid and shall be enforced to the fullest extent permitted by law.
8.9    Governing Law. This Plan shall be construed, regulated and administered
under the laws of the State of Delaware to the extent not pre-empted by ERISA or
any other federal law.
8.10    Construction. As used in this Plan, the masculine and feminine gender
shall be deemed to include the neuter gender, as appropriate, and the singular
or plural number shall be deemed to include the other, as appropriate, unless
the context clearly indicates to the contrary.





--------------------------------------------------------------------------------





8.11    Headings No Part of Agreement. Headings of articles, sections and
subsections of this Plan are inserted for convenience of reference; they
constitute no part of the Plan and are not to be considered in the construction
of the Plan.





--------------------------------------------------------------------------------





ARTICLE IX
SPECIAL PROVISIONS APPLICABLE TO SECTION 409A AMOUNTS
9.1    Scope. The provisions of this Article IX shall apply to Section 409A
Amounts only and shall not apply to any Grandfathered Amounts. If the provisions
of this Article IX conflict with any other provisions of the Plan, the
provisions of this Article IX shall control.
9.2    Special Provisions. Notwithstanding any provision of Articles III and IV
of the Plan and Section 5.6 of the Plan, with respect to a Participant:
(a)Elections. With respect to any Section 409A Amount and in addition to any
enrollment form and election requirements provided for in the Plan or
established by the Administrator, any election for a Plan Year shall be made not
later than December 31 of the calendar year immediately preceding such Plan
Year; provided, however, that, in the case of the first Plan Year in which a
Participant becomes an Eligible Employee, any election for the portion of the
Plan Year during with the Participant is an Eligible Employee shall be made
within thirty (30) days after the date the Participant first becomes an Eligible
Employee.
(b)Form and Medium of Distribution. Any election made with respect to a Section
409A Amount pursuant to Section 9.2(a) above shall specify the form and medium
of distribution with respect to that Section 409A Amount. The form of
distribution so elected by a Participant shall be one of the forms of
distribution set forth in Section 4.1(a) of the Plan and shall be subject to the
restriction in Section 4.1(a)(ii) of the Plan concerning the availability of
installment payments. The medium of distribution shall be specified in
accordance with Section 4.1(b) of the Plan.
(c)Default Form of Payment. Notwithstanding Section 4.2(b)(i)(B) of the Plan,
with respect to any Participant who has both attained age fifty-five (55) and
completed at least five (5) Years of Service, if such Participant fails to elect
a form of distribution with respect to any Section 409A Amount, the Participant
shall be deemed to have elected to have such Section 409A Amount paid in the
form of five (5) installment payments in accordance with the payment frequency
set forth in Section 9.2(d) below.
(d)Timing of Payment. Notwithstanding Article IV of the Plan and specifically
Sections 4.2(c) and (e) of the Plan, the Distribution Date for a Section 409A
Amount (or the first installment of a Section 409A Amount, if applicable) shall
be no earlier than the first day of the month following the last day of the six
(6) month period commencing on the Participant’s Employment Termination Date. In
accordance with procedures established by the Administrator pursuant to Article
V, a Participant may elect one of the following Distribution Dates with respect
to each Section 409A Amount: (i) the first day of the month following the last
day of the six (6) month period commencing on the Participant’s Employment
Termination Date; (ii) the first day of the month following the last day of the
twelve (12) month period commencing on the Participant’s Employment Termination
Date; or (iii) the first day of the month following the last day of the
twenty-four (24) month period commencing on the Participant’s Employment
Termination Date.
If pursuant to the terms of the Plan a Section 409A Amount is to be distributed
in installments, the second installment of the Section 409A Amount shall be made
on January 15 of the calendar year following the date of payment of the initial
installment, and each subsequent installment thereafter (if any) shall be made
on each January 15 thereafter until all installment payments of a Section 409A
Amount have been paid to the Participant. In the avoidance of doubt, the amount
of each installment payment of a Section 409A Amount shall equal the quotient of
(i) the total Section 409A Amount to be distributed, divided by (ii) the number
of installment payments remaining in the applicable period of annual
installments.
(e)Subsequent Changes in Time of Payment and Form of Distribution. With respect
to a Section 409A Amount, a Participant may elect to delay a payment of the
Section 409A or to change the form of distribution of the Section 409A Amount
provided that the following conditions are met:
(i)Any election under this Section 9.2(e) shall not take effect until a date
that is at least twelve (12) months after the date on which the election is
made.
(ii)The payment with respect to which an election under this Section 9.2(e) is
made shall be deferred for a period of not less than five (5) years from the
date such payment would otherwise have been paid.
(iii)Any election under this Section 9.2(e) shall be made on a date that is not
less than twelve (12) months prior to the date the payment is originally
scheduled to be made.
(f)Permitted Payment Delays. Notwithstanding Section 8.5 of the Plan and in
addition to the foregoing provisions of this Section 9.2, a payment of a Section
409A Amount to a Participant may be delayed to a date after the





--------------------------------------------------------------------------------





designated payment date under either of the following two circumstances:
(i)Where the Plan Sponsor reasonably anticipates that an Employer’s deduction
with respect to the payment of a Section 409A Amount would otherwise be limited
or eliminated by application of Code Section 162(m); provided, however, that
such payment shall be made to the Participant (i) during the Participant’s first
taxable year in which the Plan Sponsor reasonably anticipates that the deduction
of such payment will not be limited or eliminated by the application of Code
Section 162(m), or, if later, (ii) during the period beginning with the
Participant’s Employment Termination Date and ending on the later of (A) the
last day of the taxable year of the Plan Sponsor in which the Participant’s
Employment Termination Date occurs or (B) the fifteenth (15th) day of the third
month following the Participant’s Employment Termination Date.
(ii)Where the Plan Sponsor reasonably anticipates that the making of the payment
of the Section 409A Amount will violate Federal Securities laws or other
applicable law; provided, however, that such payment will be made to the
Participant at the earliest date at which the Plan Sponsor reasonably
anticipates that the making of such payment will not cause such violation.
(g)Unforeseeable Emergency. For the avoidance of doubt, the provisions of
Section 4.4 of the Plan shall apply to any Bonus Deferral Amounts and any Salary
Deferral Amounts that are considered to be Section 409A Amounts.
(h)Plan Termination. Notwithstanding the provisions of Section 7.2 of the Plan,
the termination of the Plan shall not accelerate the time and form of payment of
any Section 409A Amount except when the Plan Sponsor elects to terminate the
Plan in accordance with one of the following:
(i)    The Plan Sponsor elects to terminate the Plan within twelve (12) months
of a corporate dissolution taxed under Code Section 331 or with the approval of
a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the
Section 409A Amounts are included in Participants’ gross incomes in the latest
of (a) the calendar year in which the Plan termination occurs, (b) the calendar
year in which the Section 409A Amount is no longer subject to a substantial risk
of forfeiture, or (c) the first calendar year in which the payment of the
Section 409A Amount is administratively practical.
(ii)    The Plan Sponsor elects to terminate the Plan under the following
conditions: (a) the Employer terminates all arrangements sponsored by the
Employer that would be aggregated with any terminated arrangements under the
regulations promulgated under Code Section 409A if the same Participant had
deferrals of compensation under all such terminated arrangements; (b) no
payments (other than payments that would be payable under the terms of the
arrangements if the termination had not occurred) are made within twelve (12)
months of the termination of the arrangements; (c) all payments are made within
twenty-four (24) months of the termination of the arrangements; and (d) no
Employer adopts a new arrangement that would be aggregated with any terminated
arrangement under the regulations promulgated under Code Section 409A if the
same Participant participated in both arrangements, at any time within five (5)
years following the date of termination of the Plan.
(iii)    The Plan Sponsor elects to terminate the Plan in accordance with any
such other events and conditions that the Commissioner of the Internal Revenue
Service may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin.
(iv)    The Plan Sponsor has irrevocably terminated the Plan with respect to all
NetScout Acquired Participants as of August 18, 2015, consistent with the
requirements of Treasury Regulation section 1.409A-3(j)(4)(ix)(B) as a result of
the change in control event (as defined by Treasury Regulation section
1.409A-3(i)(5)) on or about July 14, 2015, whereby certain affiliated entities
of the Plan Sponsor had a change in control event and became a member of the
NetScout Systems, Inc. controlled group. Consistent with this termination, all
amounts of compensation deferred under the Plan and amounts subject to Code
section 409A under all other plans and arrangements treated as a single plan
with the EDIP under Treasury Regulation section 1.409A-1(c)(2) with respect to
NetScout Acquired Participants shall be distributed within 12 months of August
18, 2015.
(i)Definition of Payment. With respect to a Section 409A Amount, the entitlement
to a series of installment payments shall be treated as the entitlement to a
single payment, and each such installment payment shall not be considered a
separate payment hereunder.
(j)Discretionary Share Accounts. Notwithstanding anything herein to the
contrary, any amounts attributable to a Participant’s Discretionary Share
Account shall be paid as lump-sum distribution in shares of Common Stock on the
first day of the month following the last day of the six (6) month period
commencing on the Participant’s Employment Termination Date. A Participant may
not elect to delay a payment or change the form of distribution of any amount
attributable to his or her Discretionary Share Account.





--------------------------------------------------------------------------------





9.3    Payments to a Beneficiary. Notwithstanding Section 4.2(e) of the Plan,
with respect to any Section 409A Amounts, if a Participant elected to receive
the Distributable Amount in the form of annual installments and the Participant
dies prior to receiving all of such annual installments, the Beneficiary of the
deceased Participant shall receive such remaining payments as a lump-sum in
accordance with Section 4.2(b)(ii) of the Plan.
9.4    Class Year Accounting. Section 409A Amounts credited on a Participant’s
behalf with respect to Plan Years beginning on or after January 1, 2013, and any
earnings credited thereto and any losses deducted therefrom in accordance with
the terms of the Plan, shall be administered under this Plan by Class Year. For
the avoidance of doubt, as stated in Section 1.59, the aggregate of a
Participant’s Salary Deferral Amount (if any), Bonus Deferral Amount (if any),
and Benefit Amount (if any) for each Class Year, and any earnings credited
thereto and any losses deducted therefrom in accordance with the terms of the
Plan, shall be deemed a separate Section 409A Amount for all purposes under this
Plan, including, but not limited to, the provisions of Section 9.2.
(a)    Elections. In accordance with procedures established by the Administrator
pursuant to Article V and Section 9.2, a Participant shall make a separate
election for each Class Year, commencing with the Class Year 2013, for which the
Participant shall specify (i) the form and medium of distribution and (ii) the
time for payment, and each such election for a Class Year shall apply to the
aggregate of the Participant’s Salary Deferral Amount (if any), Bonus Deferral
Amount (if any), and Benefit Amount (if any) for that Class Year, and any
earnings credited thereto and any losses deducted therefrom in accordance with
the terms of the Plan. The Plan’s default form of payment and time for payment
provisions under Section 4.2(b)(i)(B), Section 9.2(c), and Section 9.2(d), as
applicable, shall apply to any Participant who fails to make an election for a
Class Year.
(b)    Subsequent Changes in Class Year Elections. The provisions of Section
9.2(e) permitting payment delays and changes in the form of distribution subject
to certain conditions set forth therein shall be administered separately with
respect to a Participant’s Section 409A Amount for each Class Year. An election
to delay payment, or change the form of distribution, for a Section 409A Amount
for one Class Year shall not affect the time for payment and form of
distribution elections for the Section 409A Amount for another Class Year.





--------------------------------------------------------------------------------





DANAHER CORPORATION & SUBSIDIARIES
EXECUTIVE DEFERRED INCENTIVE PROGRAM
APPENDIX A
 
APPLICABLE PERCENTAGE
 
I. Effective Prior to January 1, 2004:
Target Compensation
Age of Participant
 
Under 40
40 and Over
Less than $150,000
3.5%
4.5%
Greater than or equal to $150,000
5.5%
6.5%
 
II. Effective On and After January 1, 2004:
Years of Participation
 
 
0-10
6%
 
11-15
8%
 
Greater than 15
10%
 






--------------------------------------------------------------------------------





DANAHER CORPORATION & SUBSIDIARIES
EXECUTIVE DEFERRED INCENTIVE PROGRAM
APPENDIX B
 
 
PRESENT VALUE FACTORS
 
 
PV Factor 1+2+3
2.6
PV Factor 1+2
1.8
PV Factor 1
0.9

I.    Effective Prior to January 1, 2004:
 
MONTHS FACTORS
 
Months Factor
PV Factor O
12
.9
11
.8
10
.8
9
.8
8
.8
7
.9
6
1.0
5
1.0
4
1.0
3
1.0
2
1.0
1
1.0
 
 
 
 
II.    Effective Prior to January 1, 2004:
 
MONTHS FACTORS
 
Eligibility Date
Prorata Factor
 
 
January 1st
1.00
February 1st
0.92
March 1st
0.83
April 1st
0.75
May 1st
0.67
June 1st
0.50
July 1st
0.50
August 1st
0.42
September 1st
0.33
October 1st
0.25
November 1st
0.17
December 1st
0.08






--------------------------------------------------------------------------------





DANAHER CORPORATION & SUBSIDIARIES
EXECUTIVE DEFERRED INCENTIVE PROGRAM
APPENDIX C
TRANSFER OF LIABILITIES TO
FORTIVE EXECUTIVE DEFERRED INCENTIVE PROGRAM
On or around July 2, 2016, certain Employers separated from the Danaher
Corporation controlled group and became Fortive Corporation and its subsidiaries
(“Fortive”). In anticipation of such event, the Plan liabilities and benefits
related to those Participants who were to be employed by Fortive (“Fortive
Participants”), including amounts not subject to Code Section 409A (i.e.,
amounts deferred and vested prior to January 1, 2005, and earnings related
thereto), were transferred to the Fortive Executive Deferred Incentive Program
(“Fortive EDIP”), effective as of the close of the New York Stock Exchange on
May 31, 2016. After the transfer of the Plan liabilities to the Fortive EDIP on
May 31, 2016, the Plan Sponsor, the Plan, any directors, officers, or employees
of the Plan Sponsor, and any successors thereto, have no further obligation or
liability to any such individual with respect to any benefit, amount, or right
due under the Plan.
On and after the transfer of the Plan liabilities to the Fortive EDIP on May 31,
2016, the Employers that were intended to become members of the Fortive
controlled group on or around July 2, 2016 ceased to participate in the Plan.
On and after the transfer of the Plan liabilities to the Fortive EDIP on May 31,
2016, Fortive Participants ceased participation in the Plan, but became
participants in the Fortive EDIP in accordance with the terms therein; provided,
that any irrevocable deferral election for 2016 in effect under the Plan for a
Fortive Participant at the time of such transfer remained in effect during 2016
in the Fortive EDIP, and provided further that any distribution election
applicable to the Plan benefit of a Fortive Participant immediately before the
transfer continued to apply to the liabilities and benefits transferred to the
Fortive EDIP, in accordance with the terms therein.





